2/19/2021   Case 1:21-cv-00430-TWP-DLP Document 1-2  Filed
                                                 Summary     02/24/21 Page 1 of 66 PageID #: 8
                                                         - MyCase

                This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
                court maintaining a particular record.


   Midstate Financial Corporation, Hendricks County Bank and Trust Company v. Fidelity and Deposit
   Company of Maryland
    Case Number                                  32D02-2012-PL-000169

    Court                                        Hendricks Superior Court 2

    Type                                         PL - Civil Plenary

    Filed                                        12/23/2020

    Status                                       12/23/2020 , Pending (active)


   Parties to the Case
   Defendant Fidelity and Deposit Company of Maryland
      Address
      4 WORLD TRADE CENTER, 54TH FLOOR
      150 GREENWICH STREET
      NEW YORK, NY 10007

   Plainti       Midstate Financial Corporation
      Address
      c/o ICE MILLER LLP
      Suite 2900
      Indianapolis, IN 46282-0200
      Attorney
      Samuel Benton Gardner
      #3282529, Lead, Retained

      One American Square
      Suite 2900
      Indianapolis, IN 46282
      (317) 236-2232(W)

      Attorney
      Nicholas B Reuhs
      #3118149, Retained

      ICE MILLER LLP
      One American Square
      Suite 2900
      Indianapolis, IN 46282
      317-236-5942(W)

   Plainti       Hendricks County Bank and Trust Company




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdGUjk1S0tZZHRsaDNZWVA5cjZTelc2ZTNYWk40YS04a1BDN3hI…    1/3
2/19/2021   Case 1:21-cv-00430-TWP-DLP Document 1-2  Filed
                                                 Summary     02/24/21 Page 2 of 66 PageID #: 9
                                                         - MyCase

      Address
      c/o ICE MILLER LLP
      Suite 2900
      Indianapolis, IN 46282-0200
      Attorney
      Nicholas B Reuhs
      #3118149, Lead, Retained

      ICE MILLER LLP
      One American Square
      Suite 2900
      Indianapolis, IN 46282
      317-236-5942(W)

      Attorney
      Samuel Benton Gardner
      #3282529, Retained

      One American Square
      Suite 2900
      Indianapolis, IN 46282
      (317) 236-2232(W)


   Chronological Case Summary
    12/23/2020   Case Opened as a New Filing

    12/28/2020       Appearance Filed
                 Appearance-Samuel B. Gardner

                 For Party:                      Midstate Financial Corporation
                 For Party:                      Hendricks County Bank and Trust Company
                 File Stamp:                     12/23/2020

    12/28/2020       Complaint/Equivalent Pleading Filed
                 Complaint for Declaratory Relief and Bad Faith

                 Filed By:                       Midstate Financial Corporation
                 Filed By:                       Hendricks County Bank and Trust Company
                 File Stamp:                     12/23/2020

    12/28/2020       Subpoena/Summons Filed
                 Summons-FIDELITY AND DEPOSIT(New York, NY)

                 Filed By:                       Midstate Financial Corporation
                 Filed By:                       Hendricks County Bank and Trust Company
                 File Stamp:                     12/23/2020

    12/28/2020       Subpoena/Summons Filed
                 Summons-FIDELITY AND DEPOSIT(Registered Agent)

                 Filed By:                       Midstate Financial Corporation
                 Filed By:                       Hendricks County Bank and Trust Company
                 File Stamp:                     12/23/2020


   Financial Information
   * Financial Balances re ected are current representations of transactions processed by the Clerk’s O ce. Please note that any balance
     due does not re ect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s O ce.


https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdGUjk1S0tZZHRsaDNZWVA5cjZTelc2ZTNYWk40YS04a1BDN3hI…         2/3
2/19/2021Case      1:21-cv-00430-TWP-DLP Document 1-2 Filed
                                                   Summary    02/24/21 Page 3 of 66 PageID #: 10
                                                           - MyCase

   Midstate Financial Corporation
   Plainti

   Balance Due (as of 02/19/2021)
   0.00

   Charge Summary
    Description                                                                   Amount               Credit               Payment
    Court Costs and Filing Fees                                                   157.00               0.00                 157.00

   Transaction Summary
    Date                  Description                                             Amount
    12/28/2020            Transaction Assessment                                  157.00
    12/28/2020            Electronic Payment                                      (157.00)



                  This is not the of icial court record. Of icial records of court proceedings may only be obtained directly from the
                  court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjdGUjk1S0tZZHRsaDNZWVA5cjZTelc2ZTNYWk40YS04a1BDN3hI…      3/3
Case 1:21-cv-00430-TWP-DLP Document
                           32D02-2011-2  Filed 02/24/21
                                     2-PL-0001  69      Page 4 of 66 PageID   #:12/23/2020
                                                                         Filed:  11        3:55 PM
                                                                                                                                       Clerk
                                                        Hendricks Superior Court 2                                 Hendricks County, Indiana




 STATE 0F INDIANA                             )                          1N   THE HENDRICKS                      COURT
                                              )   ss:
 COUNTY 0F HENDRICKS                          )                          CAUSE N0.



 MIDSTATE FINANCIAL CORPORATION and
 HENDRICKS COUNTY BANK AND TRUST
 COMPANY,

                            Plaintiffs,


       v.



 FIDELITYAND DEPOSIT COMPANY
 OF MARYLAND,

                            Defendant.




                            E-FILING APPEARANCE                  BY ATTORNEYS IN CIVIL CASE

 This Appearance                 Form must be ﬁled 0n           behalf of every party in a    civil case.


  1.   The party 0n whose behalfthis form                  is   being ﬁled   is:

       Initiating            X          Responding              Intervening           ;
                                                                                          and the undersigned
       attorney and           all                 on
                                    attorneys listed     this   form now appear in   this case for the   following parties:


       Name of parties:                 Midstate Financial Corporation; Hendricks Countv                 Bank and Trust
       Company
       Address of party (see Question # 5 below ifthis case involves a protection from abuse order,
       a workplace violence restraining order, 0r a no—contact order)




 2.    Attorney information for service as required by Trial Rule 5(B)(2):


       Nicholas B. Reuhs, Attorney No. 3 1 18 1—49
       ICE MILLER LLP
       One American Square
       Suite         2900
       Indianapolis,          IN 46282—0200
       (3   1 236-2 1 60 (telephone)
                7)
       (3 17) 592-4378 (facsimile)
       Nicholas.Reuhs@icemiller.com
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 5 of 66 PageID #: 12




      Samuel B. Gardner, Attorney No. 32825-29
      ICE MILLER LLP
      One American Square
      Suite 2900
      Indianapolis, IN 46282-0200
      (3 17) 236-2234 (telephone)
      (317) 592-4878 (facsimile)
      Samuel.Gardner         icemiller.com


           IMPORTANT:           Each attorney speciﬁed on            this   appearance:
           (a) certiﬁes that the contact          information listed for him/her on the Indiana Supreme Court
                  R011 of Attorneys   is   current and accurate as 0f the date 0f this Appearance;
           (b)    acknowledges that        all   orders, opinions,    and    notices   from the Court      in this   matter
                  that are served under Trial Rule 86(G) Will be sent t0 the attorney at the e-mail
                  address(es) speciﬁed           by the attorney 0n the Roll 0f Attorneys regardless of the
                  contact information listed above for the attorney; and
           (c)    understands that he/she          is   solely responsible for keeping his/her R011 of Attorneys
               contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
           Attorneys can review and update their Roll 0f Attorneys contact information 0n the Courts
           Portal at http://portal.courts.in.gov.


  .   This   is   a    PL        case type as deﬁned in administrative Rule 8(B)(3).


  .   This case involves child support issues. Yes                           N0    X      (Ifyes,   supply social security
      numbers for all family members 0n a separately attached document ﬁled as conﬁdential
      information 0n light green paper. Use Form TCM-TR3.I-4.)



      no-contact order. Yes                                   i
      This case involves a protection from abuse order, a workplace Violence restraining order, 0r a
                                           N0         (1f Yes, the initiating party must provide an
      address for the purpose oflegal service but that address should not be one that exposes the
      whereabouts ofa petitioner.) The party                 shall use the following address for        purposes 0f legal
       service:
                         Attorney’s address
                         The Attorney General Conﬁdentiality program address
                         (contact the Attorney General at 1-800-32 1 -1907 0r e-mail address                 is

                         c0nfidential@atg.in.gov)
                         Another address (provide)

      This case involves a petition for involuntary commitment. Yes                                 No X

  .   If   Yes above, provide      the following regarding the individual subject to the petition for
      involuntary commitment:


      a.   Name       0f the individual subject t0 the petition for involuntary commitment                     if   it   is   not
           already provided in #1 above:


      b.   State 0f Residence    0f person subj ect t0         petition:



                                                               -2-
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 6 of 66 PageID #: 13




       c.   At         one of the following pieces of identifying information:
                   least

            (i)     Date 0f Birth
            (ii)    Driver’s License   Number
                    State   where issued                                        Expiration date
            (iii)   State   ID number
                    State   Where issued                                        Expiration date
            (iv)    FBI number
            (V)     Indiana Department of Corrections         Number
            (Vi) Social Security     Number      is   available and   is   being provided in an attached conﬁdential
                    document Yes                                           N0

 7.    There are related cases: Yes                    No X

 8.    Additional information required by local rule:


 9.    There are other party members: Yes                         No X      (Ifyes, list   0n continuation page.)

 10.   This form has been served 0n        all   other parties and Certiﬁcate 0f Service           is   attached:
       Yes_ No             X
                                                           Respectfully submitted,



                                                            /s/   Samuel B. Gardner
                                                           Nicholas B. Reuhs, Atty. No. 3 1 18 1 -49
                                                           Samuel B. Gardner,          Att.   N0. 32825-29
                                                           ICE MILLER LLP
                                                           One American Square, Suite 2900
                                                           Indianapolis, IN 46282-0200
                                                           (317) 236-2300


                                                           Attorneys for Plaintiffs
                                                           Midstate Financial Corporation and Hendricks
                                                           County Bank and Trust Company




 I\15876859.1
Case 1:21-cv-00430-TWP-DLP Document
                           32D02-2011-2  Filed 02/24/21
                                     2-PL-0001  69      Page 7 of 66 PageID   #: 14
                                                                         Filed: 12/23/2020 3:55 PM
                                                                                                                                      Clerk
                                                   Hendricks Superior Court 2                                     Hendricks County, Indiana




 STATE OF INDIANA                      )                            IN   THE HENDRICKS                            COURT
                                       )   SS:
 COUNTY OF HENDRICKS                   )                            CAUSE NO.



 MIDSTATE FINANCIAL CORPORATION and
 HENDRICKS COUNTY BANK AND TRUST
 COMPANY,

                       Plaintiffs,


         V.



 FIDELITY AND DEPOSIT                 COMPANY
 OF MARYLAND,

                       Defendant.




                     COMPLAINT FOR DECLARATORY RELIEF AND BAD FAITH


              Plaintiffs Midstate Financial      Corporation and Hendricks County         Bank and   Trust    Company

 (collectively,       “Hendricks County Bank”), by counsel and for their Complaint against Defendant


 Fidelity      and Deposit Company 0f Maryland (“Zurich”),               state as follows:


                                                       Introduction


              1.       In June 2020, Hendricks        County Bank was the       target of a   computer fraud        attack.


 As   a result of the incident, Hendricks County             Bank   suffered approximately $1,677,747 in losses.


 Prior to the incident, Zurich issued Henricks             County Bank a Financial       Institution Select   Bond     (the


 “Policy”),        which insured Hendricks County Bank against the precise type of losses             that   it   suffered.


              2.       The above notwithstanding, Zurich has refused            t0   pay Hendricks County Bank the

 total   amount owed under the        Policy.      Moreover, in an apparent attempt to deter Hendricks County

 Bank from seeking          the   amount owed under the        Policy, Zurich has     knowingly misrepresented the

 scope 0f coverage available under           its   Policy and the relevant case law.
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 8 of 66 PageID #: 15




           3.     As    a result, Hendricks County                   Bank has been     forced to ﬁle this    suit,   seeking a


 declaration from the Court stating that Zurich                 is   required t0 provide coverage under the “Computer


 Systems Fraud” coverage part 0f the Policy, up                      t0 the   $1,000,000 limit of that coverage         part.


           4.     Furthermore, Hendricks County                      Bank     seeks to recover the damages   it   has incurred


 as a result 0f Zurich’s       bad    faith.



                                                               I’W_ties


           5.     Plaintiff Midstate Financial Corporation is                     an Indiana corporation With     its   principal


 place 0f business in Hendricks County, Indiana.


           6.     Plaintiff Hendricks            County Bank and Trust Company               is   an Indiana company with


 its   principal place 0f business in Hendricks County, Indiana.


           7.     Midstate Financial Corporation                      is   a bank holding   company and       the parent 0f


 Hendricks County Bank and Trust Company.


           8.     Zurich       is   an insurance company organized and existing under the laws of the State


 0f Maryland with       its   principal place of business in the State 0f Illinois.


           9.     Pursuant t0 the Indiana Trial Rules, this Court has personal and subject matter


 jurisdiction over Zurich           and   this case.


           10.    Venue        is   appropriate in this Court pursuant to Indiana Trial Rule 75.


                                                       Factual Background

                                                             The Incident

           11.     On    or around June                12,   2020, an      unknown     fraudster   began implementing a

 fraudulent wire transfer           scheme     relating t0 Hendricks          County Bank   (the “Incident”).


           12.    As    part 0f the scheme, the fraudster fraudulently entered and/or                   changed electronic

 data/programs within a computer system operated by Hendricks County Bank.
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 9 of 66 PageID #: 16




           13.       The fraudulent entry and/or change caused property                    (speciﬁcally,   money)   t0   be

 transferred, paid, or delivered and/or an account 0f Hendricks                 County Bank, or of its customer,         to


 be debited.

           14.       Hendricks County Bank incurred $1,677,747.94 in losses as a direct result 0f the


 Incident.


                                                         The Policy

           15.       Zurich issued Hendricks County Bank a Financial Institution Bond,                     Bond No. FIB

 0002690 12 (deﬁned above               as the “Policy”).   A true and accurate copy 0f the Policy is attached
 hereto,   and incorporated herein, as Exhibit A.

           16.       The Policy    is   effective   from January   1,   2018 through January      1,    2021.


           17.       The Policy contains a “Computer Systems Fraud” coverage                      part,   which provides

 certain ﬁrst—party coverage to Hendricks             County Bank.

           18.       Speciﬁcally, in the       “Computer Systems Fraud” coverage                part,   Zurich agreed to


 “indemnify the Insured [Hendricks County Bank] for                        Loss resulting directly from a fraudulent


 (1) entry   of electronic data 0r computer program           into; or (2)    change 0f electronic data or computer


 program Within any computer system operated by the Insured                     ...   provided that the entry or change


 causes       (a)   property to be transferred, paid or delivered; or           (b)    an account of the Insured, or of


 its   customer, t0 be added, deleted, debited or credited[.]” (emphases in the original).


           19.       The “Computer Systems Fraud” coverage                 part has a single loss limit of liability of


 $1,000,000, which       is   subject t0 a single loss deductible 0f $25,000.


                               Zurich ’s Coverage Position and Claims-Handling

                                                        The Denial

           20.       After realizing that      it   had suffered a      loss as a result   of the Incident, Hendricks


 County Bank sought coverage under the Policy from Zurich                      (the “Claim”).



                                                            -3-
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 10 of 66 PageID #: 17




           21.     Hendricks County Bank requested coverage under the applicable “Computer


  Systems Fraud” coverage              part.   Although the coverage available under the “Computer Systems

  Fraud” coverage part      is   not enough t0        make Hendricks County Bank whole,                 as noted above, the


  “Computer Systems Fraud” coverage                  part has a limit 0f $1,000,000.


           22.     The “Computer Systems Fraud” coverage                          part unequivocally applies t0 the


  Incident. Zurich, however, has continually refused t0 provide                       any coverage    to   Hendricks County


  Bank under     the   “Computer Systems Fraud” coverage                  part.   Instead, Zurich has only agreed to


  provide coverage t0 another coverage part that has a limit 0f $300,000.


           23.     Through       its   coverage position, Zurich has breached            its   obligations under the Policy


  and denied Hendricks County Bank the bargained-for beneﬁt of the Policy.

                                               The Bad Faith Claims-Handling

           24.     In dealing with Hendricks                 County Bank, Zurich has              also attempted to induce


  Hendricks County Bank to drop and/or reduce                  its   Claim by knowingly making misrepresentations

  about the Policy and applicable law.


           25.     By way        0f example, in       its   November     25,   2020   letter to   Hendricks County Bank,


  Zurich   cited, as controlling case law, a decision that              had been speciﬁcally vacated by the Indiana

  Supreme Court.

           26.     In the    same         letter,   attempting t0 distinguish the holding 0f a seminal case


  (Medidata) requiring coverage for                 this    claim, Zurich intentionally misrepresented the facts


  underlying the case. For instance, in              its letter,   Zurich contends “[i]f the policy         [in the   Medidata

  case]   contained any express direct loss requirement, the court did not mention                         it.”   In reality, the


  court in Medidata expressly explained that the policy at issue contained a “direct loss”


  requirement.
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 11 of 66 PageID #: 18




           27.      In short, Zurich has refused t0 provide              any coverage under the “Computer Systems

  Fraud” coverage part and has misrepresented the relevant case law in attempting t0 pressure


  Hendricks County Bank to abandon               its full   Claim.


                                              Request for Declaratorv Relief

           28.      Hendricks            County Bank        repeats,   realleges,    and incorporates       all   preceding


  paragraphs as    if fully set forth herein.



           29.      The “Computer Systems Fraud” coverage                        part 0f the Policy requires Zurich to


  provide coverage t0 Hendricks County                  Bank      for the losses      which Hendricks County Bank

  sustained in connection with the Incident, up t0 the $1,000,000 limit of the                       “Computer Systems

  Fraud” coverage       part.


           30.      Zurich has repeatedly refused t0 provide any coverage to Hendricks County                           Bank

  under the “Computer Systems Fraud” coverage part 0f the Policy.


           31.      The     parties       disagree about their respective rights and obligations under the


  “Computer Systems Fraud” coverage                  part 0f the Policy,          and a justiciable controversy         exists


  between Hendricks County Bank and Zurich regarding those                         rights   and obligations.

           32.      Hendricks County Bank seeks a declaration from the Court stating that Zurich                            is



  required to provide coverage for the damages that Hendricks County                         Bank   incurred as a result of


  the Incident,   up    t0 the $   1   ,000,000 limit 0f the “Computer Systems Fraud” coverage part.


                                                            Bad Faith

           33.      Hendricks            County Bank        repeats,   realleges,    and incorporates       all   preceding


  paragraphs as    if fully set forth herein.



           34.      Through        its   claims handling, claims settlement practices, and wrongful denial 0f


  full   coverage to Hendricks County Bank, Zurich has:                    (a)   refused to pay amounts        owed under

  the Policy;     (b)    attempted t0 deceive          its    insured,    Hendricks County Bank; and              (c)    used


                                                               -5-
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 12 of 66 PageID #: 19




  misrepresentation and other unfair tactics to pressure                           its   insured into the inequitable resolution of


  its   Claim.


            35.          In doing so, Zurich has acted With dishonest purpose, moral obliquity, furtive


  design, and      ill   will,   thereby breaching         its   duties 0f good faith        and   fair dealing.



            36.          As   a result, Hendricks      County Bank has been (and continues                     to be)   damaged and    is



  entitled to     both compensatory and punitive damages.


            WHEREFORE, Hendricks County Bank, by counsel, prays for:                                     (1) a   declaratoryjudgment


  stating that Zurich is required to provide coverage for the                              damages    that   Hendricks County Bank


  has incurred as a result ofthe Incident, up to the $ 1 ,000,000 limit ofthe “Computer Systems Fraud”


  coverage part; (2) a judgment in                   its    favor and against Zurich in an                   amount     that will fully


  compensate Hendricks County Bank for                           its   damages and       losses resulting    from Zurich’s breach of

  its   duties of    good        faith   and   fair dealing,           including consequential and incidental damages and


  prejudgment        interest; (3)       an award 0f punitive damages; (4) an award of costs, attorney                        fees,   and

  litigation     expenses in this action, With             interest;      and    (5) all other just   and proper   relief.




                                                                        Respectfully submitted,




                                                                        /s/   Nicholas B. Reuhs
                                                                        Nicholas B. Reuhs, Attorney No. 3 1 18 1 -49
                                                                        Samuel B. Gardner, Attorney No. 32825-29
                                                                        ICE MILLER LLP
                                                                        One American Square
                                                                        Suite    2900
                                                                        Indianapolis,     IN 46282-0200
                                                                        (3 17)   236-2100
                                                                        Nicholas.Reuhs(a)icemiller.c0m
                                                                        Samuel.Gardner@icemiller.com


                                                                        Attorneys for Plaintiffs
                                                                        Midstate Financial Corporation and Hendricks
                                                                        County Bank and Trust Company


                                                                          -6-
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 13 of 66 PageID #: 20




                                   REQUEST FOR JURY TRIAL

          Plaintiffs Midstate Financial   Corporation and Hendricks County        Bank and   Trust   Company

  respectfully request that all issues herein properly triable   by jury be so   tried.




                                                 /s/   Nicholas B. Reuhs
                                                 Nicholas B. Reuhs
                                                 Samuel B. Gardner
                                                 ICE MILLER LLP
                                                 One American Square
                                                 Suite   2900
                                                 Indianapolis,    IN 46282-0200




  I\15843986
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 14 of 66 PageID #: 21
                            32D02-2012-PL-000169
                               Hendricks Superior Court 2




                    EXHIBIT A
   Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 15 of 66 PageID #: 22




                                                                                                              9
                                                                                                            ZURICH®
Disclosure Statement




                                   It   is   our pleasure to present the enclosed policy to you
                                                   for presentation to your customer.


                                              INSTRUCTION TO AGENT             OR BROKER:
WE REQUIRE THAT YOU TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                                         WITH THE POLICY.
   Once again, thank you   for   your   interest,   and we look forward   to   meeting your needs and those of your customers.




                                                                                                               U-GU-873-A   CW   (06/1 1)
                                                                                                                            Page   1   of   1
  Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 16 of 66 PageID #: 23




                                                                                                     9
                                                                                                   ZURICH®
Disclosure Statement




                    NOTICE 0F DISCLOSURE FOR AGENT                     8:   BROKER COMPENSATION

           If   you want to learn more about the compensation Zurich pays agents and brokers       visit:


                                   http://www.zurichnaproducercom pensation.com

                              or call the following toII-free number: (866) 903-1 192.


                    This Notice   is   provided on behalf of Zurich American Insurance   Company
                                            and   its   underwriting subsidiaries.




                                                                                                     U-GU-874-A   CW   (06/1 1)
                                                                                                                  Page   1   of   1
       Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 17 of 66 PageID #: 24




                                                                                                                         Q
Important Notice — In Witness Clause                                                                                   ZURICH®

In   return for the   payment   0f   premium, and subject to the terms of        this policy,   coverage   is   provided as stated     in this

policy.

IN   WITNESS WHEREOF,           this   Company has executed and        attested these presents and,        where required by         law,    has
caused    this policy to   be countersigned by   its   duly Authorized Representative(s).




      656*wa—                                                                         9m?“
               President                                                                   Corporate Secretary



QUESTIONS ABOUT YOUR INSURANCE? Your                           agent or broker   is   best equipped to provide information about your
insurance. Should you require additional information or assistance in resolving a complaint,                    call   or write to the following
(please have your policy or claim number ready):
                                                 Zurich in North America
                                                 Customer Inquiry Center
                                                    1299 Zurich Way
                                           Schaumburg, Illinois 60196-1056
                                   1-800-382-21 50 (Business Hours: 8am - 4pm [CT])
                                           Email: info.source@zurichna.com




                                                                                                                               U-GU-3 l9-F   (O 1/09)
                                                                                                                                       Page   1   of   1
       Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 18 of 66 PageID #: 25




Financial Institution Select                                 Bond                                                                   Q                 ®
Declarations                                                                                                                  Z U R] C H
                                                                                                                                Administrative Office
                                                                                                                                   1299 Zurich Way
                                                                                                                              Schaumburg, |L 60196
                                                                                                                          Bond No.2 FIB 0002690 12


This bond issued by    E      Fidelity and Deposit             Company       of        D     Colonial American Casualty and Surety
                              Maryland                                                       Company

                                       (stock insurance companies, herein called Underwriter)


Item   1.             Name of Insured (herein called Insured):
                      Midstate Financial Corporation
                      Hendricks County Bank and Trust                     Company

                      Principal Address:
                      One East Main Street
                      Brownsburg, IN 461 12
                      USA


Item   2.             Bond   Period:         From 12:01 a.m. on                   1/1/2018           to 12:01 a.m.   on        1/1/2021
                                                                             (month, day, year)                             (month, day, year)

                      standard time at the principal address of the Insured                       listed   above.


Item   3.             The Aggregate           Liability of   the Underwriter during the Bond Period shall
                      be $ 8,000,000



Item 4.               The Single Loss Limit of           and Single Loss Deductible for each Insuring Agreement
                                                             Liability
                      or Coverage as shown                in               Liability and Deductible Amounts are
                                                                the Table of Limits of
                      subject to the Declarations, General Agreements and Conditions and Limitations of this
                      bond andthe terms andl imitations of the Insuring Agreement of Coverage having
                      reference thereto and any of its riders.

                      No coverage is provided under any Insuring Agreement or Coverage unless so indicated in
                      the Table of Limits of Liability and Deductible Amounts showing the Underwriter's Limit of
                      Liability   or   in   any   rider hereafter       agreed upon.



Item   5.             The liability of the Underwriter             is   subject to the following riders attached hereto:
                      See Rider/Endorsment Index




                                                                                                                             U-FlB—D-0005-A      CW   (01/01)
                                                                                                                                                 Page     1   of   2
       Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 19 of 66 PageID #: 26



Item   6.          All   notices required to be given to the Underwriter shall be addressed   to:

                   4 World Trade Center,    54‘“ Floor

                   150 Greenwich Street
                   New York, NY 10007


Item   7.          The Insured, by acceptance of this bond, gives notice to the Underwriter terminating or
                   canceling prior bond(s) or policy(ies) No.(s)  FIB 0002690-11
                   such termination or cancellation to be effective as of the time this bond becomes effective.




                                                     By:
                                                           Authorized Representative




                                                                                                    U-FlB-D-0005-A   CW   (01/01)
                                                                                                                     Page 2   of   2
      Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 20 of 66 PageID #: 27



Table 0f Limits 0f Liability
Deductible Amounts
                                                             And                                           9               ®

                                                                                                      ZURICH

To be attached      to   Bond   No.:         FIB 0002690 12


                                                                              Single 903.5. Limit         Single ltoss
                          Insuring     Agreement or Coverage
                                                                                 of Llablllty              Deductible

(A)                Fidelity                                                           $4,000,000                       $25,000
                            Trading Coverage                                          $4,000,000                       $25,000
(B)                On Premises                                                        $4,000,000                       $25,000
(C)                In    Transit/Cash Letter                                          $4,000,000                       $25,000
(D)                Unauthorized Signature or Alteration                                 $300,000                       $25,000
(E)                Securities                                                           $500,000                       $25,000
(F)                Counterfeit Currency                                               $4,000,000                       $25,000
(G)                Audit and Claims Expense                                                $5,000                            N/A
(H)                Automated      Teller    Machines                                      $30,000                       $2,500
(l)                Fraudulent Mortgages                                             Not Covered                              N/A
(J)                Servicing Contractors                                            Not Covered                              N/A
(K)                Check      Kiting   Fraud                                            $250,000                       $25,000
(L)                Computer Systems Fraud                                             $1 ,000,000                      $25,000
(M)                Data Processing Service Operations                               Not Covered                              N/A
(N)                Voice    Initiated    Transfer Fraud                             Not Covered                              N/A
                            Verification Callback       Amount $ N/A
(O)                Telefacsimile Transfer Fraud                                     Not Covered                              N/A
                            Verification Callback       Amount $ N/A
(P)                Destruction of Data or Programs           By Hacker                  $500,000                       $25,000
(Q)                Destruction of Data or Programs by Virus                             $500,000                       $25,000
(R)                Voice Computer System Fraud                                      Not Covered                              N/A
(S)                Indemnity for lniury or Death of Directors or Employees                $10,000                            N/A
(T)                Safe Deposit Box
       (T) (1)              Liability of   Depository                          See U-FlB-1015-B           See U-FlB-1015-B
       (T) (2)              Loss of Customers’ Property                        See U-FlB—1015-B           See U-FlB-1015 B
                                       Includes     E          Excludes   D
                                       Money                   Money
(U)                Stop Payment or Wrongful Dishonor                                      $1 0,000                           $500
(V)                Kidnap — Ransom           -   Extortion                                   N/A                               N/A

This Table   is   effective as of          1/1/2018.




                                                                                                     U-FIB—D-OOOB-A   CW   (01/01)
                                                                                                                      Page     1   of   1
    Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 21 of 66 PageID #: 28




                                                                                                                      Q
                                                                                                                    ZURICH®
Schedule            A
    Bond No.            Eff.   Date   of   Bond.   Exp. Date of Bond   Eff.   Date of End.        Add’l Prem.             Return Prem.

  FIB 0002690 12               1/1/201 8               1/1/2021                                       -—-                     -—-




Name   of Insured: Midstate Financial Corporation


                .               .                                                         Single Loss               Single Loss
             Optional Insuring Agreements and Coverages
                                                                                        Limit of Liability           Deductible

Data Processing Organizations                                                          $4,000,000               $25,000

Debit Card                                                                             $50,000                  $25,000




                                                                                                                      U-FlB—1026-A   CW   (01/01)
                                                                                                                                     Page   1   of   1
   Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 22 of 66 PageID #: 29




                                                                                                                                                               Q
                                                                                                                                                             ZURICH®
Financial Institution Select                                           Bond

                                                                              Table of Contents




INSURING AGREEMENTS
  (A)   Fidelity ....................................................................................................................................................     p.1

  (B)   On Premises ............................................................................................................................................          p.1

  (C)   In Transit     /   Cash   Letter   ............................................................................................................................   p.2

  (D)   Unauthorized Signature or Alteration                    .......................................................................................................   p.3

  (E)   Securities .................................................................................................................................................      p.3

  (F)   Counterfeit Currency            ...............................................................................................................................   p.4

  (G)   Audit and Claims Expense .......................................................................................................................                  p.4

  (H)   Automated Teller Machines .....................................................................................................................                   p.4

  (I)   Fraudulent Mortgages             ..............................................................................................................................   p.4

  (J)   Servicing Contractors            ..............................................................................................................................   p.4

  (K)   Check Kiting Fraud            .................................................................................................................................   p.5

  (L)   Computer Systems Fraud .........................................................................................................................                  p.5

  (M)   Data Processing Service Operations                    .........................................................................................................   p.5

  (N)   Voice    Initiated Transfer         Fraud     .................................................................................................................   p.6

  (O)   Telefacsimile Transfer Fraud                ...................................................................................................................   p.6

  (P)   Destruction 0f Data 0r Programs                  by Hacker        .............................................................................................   p.7

  (Q)   Destruction of Data or Programs by Virus ................................................................................................                         p.7

  (R)   Voice Computer Systems Fraud ...............................................................................................................                      p.7

  (S)   Indemnity for Injury 0r Death 0f Directors 0r Employees                               .........................................................................   p.8

  (T)   Safe Deposit        Box .....................................................................................................................................     p.8

  (U)   Stop Payment 0r Wrongful Dishonor ........................................................................................................                        p.9

  (V)   Kidnap — Ransom — Extortion ..................................................................................................................                    p.9




                                                                                                                                                                U-FlB—1026-A   CW   (01/01)
                                                                                                                                                                                Page   1   of 2
   Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 23 of 66 PageID #: 30


GENERAL AGREEMENTS
  (A)   Nominees      ................................................................................................................................................   p.   10

  (B)   Additional Ofﬁces or           Employees —          Consolidation, Merger 0r               Purchase of Assets — Notice ........................                  p. 11


  (C)   Change 0f Control — Notice               .....................................................................................................................   p. 11


  (D)   Representation of Insured             ........................................................................................................................   p.   12

  (E)   Joint Insured/ Joint        Payee ........................................................................................................................       p.   12

  (F)   Court Costs and Attorneys’ Fees                 ..............................................................................................................   p.   12

  (G)   Reimbursement         for   Reward Payments ......................................................................................................               p. 13




CONDITIONS AND LIMITATIONS
  Section   1.   Deﬁnitions ....................................................................................................................................         p.13

  Section 2.     Exclusions ....................................................................................................................................         p.   17

  Section   3.   Discovery .....................................................................................................................................         p.20

  Section 4.     Limit 0f Liability ..........................................................................................................................           p.20

  Section   5.   Notice/Proof — Legal Proceedings Against Underwriter .................................................................                                  p.21

  Section   6.   Valuation ......................................................................................................................................        p.21

  Section   7.   Assignment — Subrogation — Recovery — Cooperation                                 ...................................................................   p.22

  Section   8.   Limit of Liability Under This Bond and Prior Insurance                               ................................................................   p.23

  Section 9.     Other Insurance or Indemnity ........................................................................................................                   p.23

  Section 10.    Ownership ....................................................................................................................................          p.23

  Section 11.    Deductible       Amount .......................................................................................................................         p.23

  Section 12.    Termination or Cancellation ..........................................................................................................                  p.24

  Section 13.    Rights After Cancellation ..............................................................................................................                p.24

  Section 14.    Employee Beneﬁt Plans ................................................................................................................                  p.25

  Section 15.    Conformity ...................................................................................................................................          p.25

  Section 16.    Change      0r   Modiﬁcation         ................................................................................................................   p.25

  Section 17.    Titles 0f Paragraphs           ......................................................................................................................   p.25




                                                                                                                                                               U-FlB-1026-A    CW     (01/01)
                                                                                                                                                                                   Page   2 of 2
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 24 of 66 PageID #: 31



                                                                                                                                         8
                                                                                                                                       ZURICH®
The Underwriter,         in consideration 0f          an agreed premium and subject t0 the Declarations, Insuring Agreements, General
Agreements, Conditions and Limitations and other terms hereof, agrees to indemnity the Insured for



                                                                INSURING AGREEMENTS
(A)   FIDELITY
      (1)   Loss resulting directly from dishonest or fraudulent acts committed by an employee acting alone or                         in collusion        with
            others.

            Such dishonest        0r   ﬁaudulent acts must be committed by the employee with the intent

            (a)   to cause the Insured t0 sustain such loss; 0r


            (b)   to obtain ﬁnancial         beneﬁt   for the   employee or another person      or entity.

      (2)   However,       if   some   0r all 0f the Insured‘s loss results directly 0r indirectly       ﬁom loans   0r trading, that portion 0f the
            loss is not covered unless the Insured shall ﬁrst establish that


            (a)   the loss      was   directly caused   by fraudulent or dishonest    acts of   an employee, and

            (b)   the ﬁaudulent or dishonest acts           were committed by the employee with the           intent to cause the Insured to sustain
                  such   loss,   and

            (c)   the   employee intended         to receive 0r did in fact receive a ﬁnancial beneﬁt,       and

            (d)   if any   0fthe loss results from loans, the employee was in collusion with one or more parties t0 the transactions.

      As used throughout  this Insuring Agreement, ﬁnancial beneﬁt does not include any employee beneﬁts earned in the
      normal course of employment, including salaries, commissions, fees, bonuses, promotions, awards, proﬁt sharing,
      pensions or other emoluments. Salaries, commissions, fees, bonuses, promotions, awards, proﬁt sharing, pensions or
      other emoluments which the employee receives directly and solely as a result 0f a fraudulent or dishonest scheme and
      which are not part 0f the compensation that the Insured has agreed to pay the employee as part of that employee’s
      compensation package, will not be considered an employee beneﬁt earned in the normal course of employment.

(B)   ON PREMISES
      (1)   Loss 0f property resulting directly           ﬁom
            (a)   robbery, burglary, misplacement, mysterious unexplainable disappearance and                        damage    thereto or destruction
                  thereof; or

            (b)   theft, false pretenses,        common-law       or statutory larceny,   committed by a person present         in   an ofﬁce or 0n the
                  premises of the Insured,

            while the property          is   lodged or deposited within ofﬁces or premises located anywhere.

      (2)   Loss 0f property belonging t0 a customer, representative 0f such customer 0r employee of the Insured resulting
            directly from

            (a)   any hazard speciﬁed            in this Insuring Agreement, while the            property   is   in the possession 0f a customer,
                  representative 0f such customer 0r employee, and such customer, representative or                          employee      is    within the
                  Insured's ofﬁces; or

            (b)   hold—up or robbery of a customer 0r representative of a customer, While such person                   is   transacting business with
                  the Insured at an outside         window      or other similar facility offered to the public and staffed     by    at least   one of the
                  Insured's      employees during the Insured's normal operating hours;             or

            (c)   hoId-up or robbery of a customer, representative of a customer or employee, while such person is in
                  any building or on any driveway, parking lot or similar facility maintained by the Insured as a
                  convenience for customers using motor vehicles if such customer or representative is present in such
                                                                                                                               U-FlB-0004-A      CW (01/01)
                                                                                                                                                Page   1   of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 25 of 66 PageID #: 32


                  building or         on such      facility for    the purpose of transacting business with the Insured at any of the
                  Insured's offices covered hereunder; or such                  employee is present in such building or on such facility
                  for the         purposes of employment,

            whether or not the Insured              is liable   for the loss thereof,      and provided such     loss, at the   option of the Insured,      is

            included in the Insured's proof of loss, but excluding, in any event, loss caused by such customer or any
            representative of such customer.

      (3)   Loss 0f 0r damage t0

            (a)   furnishings, ﬁxtures, supplies 0r equipment Within an ofﬁce 0f the Insured covered under this                          bond resulting
                  directly        from larceny 0r   theft in, 0r   by burglary   0r robbery 0f, such ofﬁce, 0r attempt thereat, 0r      by vandalism 0r
                  malicious mischief; 0r

            (b)   such ofﬁce resulting from larceny 0r theft               in, or   by burglary      or robbery 0f such ofﬁce or attempt thereat, 0r to
                  the interior of such ofﬁce         by vandalism       or malicious mischief,

            provided that

                  (i)    the Insured     is the owner 0f such furnishings, ﬁxtures, supplies, equipment, 0r ofﬁce 0r                   is liable for   such
                         loss 0r     damage, and

                  (ii)   the loss     is   not caused by ﬁre.

      Those premises of depositories maintained by a stock exchange shall be deemed to be premises of the Insured but solely
      as respects loss of certiﬁcated securities.    Certiﬁcated securities held by such depository shall be deemed to be
      property t0 the extent of the Insured’s interest therein as effected by the making of appropriate entries 0n the books and
      records 0f such depository.

(C)   IN TRANSIT              /   CASH LETTER
      (1)   Loss 0f property resulting directly            ﬁom robbery, common-law 0r                statutory larceny, theft, misplacement, mysterious
            unexplainable disappearance, being lost 0r                 made away         with, and   damage   thereto 0r destruction thereof, While the
            property      is in transit      anywhere   in the custody    0f

            (a)   a natural person acting as a messenger of the Insured (or another natural person acting as messenger or
                  custodian during an emergency arising from the incapacity of the original messenger); or

            (b)   a transportation           company and being transported          in   an armored motor vehicle; or

            (c)   a transportation             company and being         transported in a conveyance other than an armored motor vehicle
                  provided that the property transported in such manner                    is   not money, gems, jewelry 0r precious metals.

            Coverage under            this Insuring     Agreement (C)(1) begins immediately upon the receipt 0f such property by the
            natural person 0r transportation              company and ends immediately upon delivery t0 the designated recipient 0r its
            agent.

      (2)   Reasonable expenses, incurred in identifying the depositor of a 10st item or in assisting a depositor to obtain a
            duplicate thereof, resulting directly from the physical destruction or unexplainable loss of an item enclosed and
            listed in a transit        cash letter while   in transit


            (a)   between ofﬁces of the Insured; 0r

            (b)   between any ofﬁce 0f the Insured and any place in the United States 0f America 0r Canada during the course 0f
                  collection, presentation 0r payment, provided that such item is still missing more than 20 days after the Insured
                  learns that the item has not arrived at the intended destination.

            This Insuring Agreement (C)(2)

                  (i)    is   not subject to a Deductible Amount;

                  (ii)   does not cover expenses caused 0r contributed t0 by any dishonest or fraudulent act of an employee 0f a
                         correspondent 0r payable-through bank to Which the transit cash letter involved in the loss is transmitted or
                         addressed.

(D)   UNAUTHORIZED SIGNATURE OR ALTERATION


                                                                                                                                  U-FlB-OOO4—A   CW (01/01)
                                                                                                                                             Page 2    of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 26 of 66 PageID #: 33


      Loss resulting directly from

      (1)   an unauthorized signature or alteration                          0f,   0n 0r   in   any negotiable instrument (except an evidence 0f                           debt),
            acceptance, withdrawal order, receipt for the withdrawal of property, certiﬁcate of deposit or letter 0f credit; 0r

      (2)   the Insured having transferred, paid 0r delivered any funds 0r property 0r established any credit or given any value
            on the       0f any written instructions or advices directed t0 the Insured and authorizing or acknowledging the
                         faith
            transfer,payment, delivery 0r receipt of funds 0r property, Which instructions or advices purport t0 have been
            signed 0r endorsed by any customer 0f the Insured 0r by any banking institution but which instructions or advices
            either bear anunauthorized signature 0r have been altered without the knowledge and consent 0f such customer 0r
            banking              Telegraphic, cable or teletype instructions or advices, as aforesaid, exclusive of transmissions 0f
                          institution.
            electronic funds transfer systems, sent by a person other than the said customer or banking institution purporting t0
            send such instructions 0r advices shall be deemed t0 bear an unauthorized signature.

      A facsimile        signature that       is       a mechanical 0r electronic reproduction 0f a handwritten signature                           is   treated the   same   as a
      handwritten signature.

      Itshall be a condition precedent under this Insuring Agreement to the Insured’s right of recovery for loss arising from the
      unauthorized signature on a check or withdrawal order drawn on a customer’s account that the Insured shall have on
      ﬁle signatures of all persons authorized t0 sign checks 0r withdrawal orders.

(E)   SECURITIES
      Loss resulting directly from the Insured having, in good                         faith, for its       own account   or for the account of others,

      (1)   acquired, sold 0r delivered, 0r given value, extended credit 0r                           assumed     liability,    0n the    faith of,      any original

            (a)   certiﬁcated security;

            (b)   document 0f title;

            (c)   deed, mortgage 0r other instrument conveying                         title t0,   0r creating 0r discharging a lien upon, real property;

            (d)   certiﬁcate of origin or                   title;


            (e)   evidence 0f debt;

            (f)   corporate, partnership 0r personal guarantee;

            (g)   security agreement               ;




            (h)   instruction; 0r


            (i)   statement of uncertiﬁcated security

            which

                  (i)     bears a signature 0f any maker, drawer, issuer, endorser, assignor, lessee, transfer agent, registrar, acceptor,
                          surety, guarantor, or                of any person signing in any other capacity Which                is   a forgery; or

                  (ii)    is altered;    0r

                  (iii) is   lost 0r stolen;


      (2)   guaranteed in writing or witnessed any signature upon any transfer, assignment,                                            bill   of   sale,   power of     attorney,
            guarantee, endorsement or any items listed in (a) through (h) above; or

      (3)   acquired, sold or delivered, 0r given value, extended credit 0r                            assumed     liability,   0n the    faith     0f any item listed in          (a)
            through (d) above which                    is   a counterfeit.

      Actual physical possession 0f the items listed in (a) through (i) above by the Insured, its correspondent bank 0r other
      authorized representative, is a condition precedent t0 the Insured's having relied on the faith 0f such items.

      A mechanically reproduced facsimile signature is treated the same as a handwritten signature.
(F)   COUNTERFEIT CURRENCY
      Loss resulting directly from the receipt by the Insured, in good                             faith,   0f any counterfeit money.




                                                                                                                                                    U-FlB-OOO4—A       CW (01/01)
                                                                                                                                                                   Page 3     of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 27 of 66 PageID #: 34


(G)   AUDIT and CLAIMS EXPENSE
      (1)    Reasonable expenses incurred by the Insured for audits or examinations required by State 0r Federal supervisory
             authorities t0 be conducted either by such authorities or by independent accountants by reason 0f the discovery 0f
             any valid and collectible loss under Insuring Agreement (A), Which loss exceeds the Single Loss Deductible amount
             applicable to such Insuring Agreement.

      (2)    Reasonable expenses necessarily incuITed and paid by the Insured in preparing any valid and collectible claim for
             loss under Insuring Agreement (A)    Which loss exceeds the Single Loss Deductible amount applicable t0 such
                                                             ,


             Insuring Agreement.

(H)   AUTOMATED TELLER MACHINES
      Loss of property caused by burglary, robbery and damage thereto or destruction thereof, While such property                                  is    located
      within any automated teller machine, and for the damage to or destruction of such automated teller machine caused
      by burglary      or robbery 0r attempt thereat.

(I)   FRAUDULENT MORTGAGES
      Loss resulting directly           ﬁom the Insured having,       in   good   faith   and   in the course   0f business, in connection With any loan,
      accepted 0r received 0r acted upon the faith 0f any real property mortgages, real property deeds 0f trust or like
      instruments pertaining to realty or assignments of such mortgages, deeds 0f trust or like instruments which prove t0 be
      defective      by reason of the       signature thereon 0f         any person having been obtained through            trick, artiﬁce,    ﬁaud     0r false
      pretenses or the signature 0n the recorded deed conveying such real property to the mortgagor or grantor of such
      mortgage, deed of trust 0r like instrument having been obtained by 0r on behalf of such mortgagor or grantor through
      trick, artiﬁce,    ﬁaud or    false pretenses.


(J)   SERVICING CONTRACTORS
      (1)    Loss resulting directly        ﬁom    dishonest or ﬁaudulent acts committed by any servicing contractor acting alone or in
             collusion With others.

             Such dishonest       0r fraudulent acts   must be committed by such servicing contractor with the                   intent


             (a)    to cause the Insured t0 sustain      such    loss,   and

             (b)    to obtain   improper personal ﬁnancial beneﬁt for the servicing contractor or for another person or                        entity.


      (2)    Loss of money (including obligations of the United States of America) collected or received for the Insured by any
             such servicing contractor through the failure of such servicing contractor to pay to the Insured the money so
             collected or received as         is   discovered t0 be due and payable While this Insuring Agreement                      is   in force, except,
             however,    money     disbursed by such servicing contractor in accordance with instructions from the Insured.

      As used  in this Insuring Agreement, ﬁnancial beneﬁt does not include any beneﬁts earned in the normal course 0f
      employment, 0r performance of the servicing contract, including salaries, commissions, fees, bonuses, promotions,
      awards, proﬁt sharing, pensions 0r other emoluments.

(K)   CHECK KITING FRAUD
      Loss resulting directly ﬁom check kiting ﬁaud committed against the Insured. Such ﬁaud must be perpetrated by a
      customer of the Insured making constant, systematic, back and forth deposits between one 0r more accounts in different
      ﬁnancial institutions, one of which is an Insured hereunder, utilizing checks 0f approximately the same amount to create
      the appearance of valid funds in the account(s), and involve deposits                         drawn against uncollected funds deposited            in    one
      institution t0 create the         appearance 0f valid funds in the account 0f the other institution provided

             (a)    such deposits are      made by the   Insured's customer with the intent to defraud the Insured,              and

             (b)    the Insured   is,   in fact, deceived   by such   deposits.

      It   shall                                                             this Insuring Agreement that the Insured must
                   be a condition precedent t0 the Insured's right 0f recovery under
      stop the payment 0f any checks drawn 0n the customer's account immediately upon discovery 0f a check kjting ﬁaud and
      return the checks drawn against uncollected funds.

(L)   COMPUTER SYSTEMS FRAUD


                                                                                                                                  U-FlB-OOO4—A    CW (01/01)
                                                                                                                                                 Page 4       of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 28 of 66 PageID #: 35


      Loss resulting directly from a fraudulent

      (1)   entry of electronic data 0r computer program into; 0r

      (2)   change 0f electronic data 0r computer program Within

      any computer system operated by the Insured, whether owned 0r leased; 0r any computer system identiﬁed in the
      application for this bond; 0r a computer system ﬁrst used by the Insured during the Bond Period, as provided by
      General Agreement B,

      provided that the entry or change causes

            (a)   property to be transferred, paid or delivered; or

            (b)    an account 0f the Insured, 0r 0f its customer, t0 be added, deleted, debited 0r credited; 0r

            (c)    an unauthorized account or a ﬁctitious account t0 be debited 0r credited.

      In this Insuring Agreement, fraudulent entry 0r change shall include such entry 0r change                        made by an employee 0f the
      Insured acting in good faith

                   (i)     0n an instruction from a software contractor Who has a written agreement With the Insured t0 design,
                           implement 0r service programs for a computer system covered by this Insuring Agreement; 0r

                   (ii)    on an instruction transmitted by tested telex                  or   similar means of tested communication (except a
                           telefacsimile device) identiﬁed in the application for this               bond purportedly sent by a customer, ﬁnancial
                           institution or   automated clearing house.

(M)   DATA PROCESSING SERVICE OPERATIONS
      Loss sustained by a         client    of the Insured resulting directly from a fraudulent

      (1)   entry 0f electronic data 0r a computer program into; 0r

      (2)   change of electronic data or a computer program Within

      a   computer system covered under              the terms 0f Insuring     Agreement        (L); or

      (3)   entry 0r change 0f electronic data during electronic transmission 0r physical transit from the Insured t0                   its client,


      provided that the entry or change causes

            (a)   property to be transferred, paid or delivered;

            (b)    an account 0f the        client, 0r   a customer 0f the   client, t0   be added, deleted, debited 0r credited; 0r

            (c)    an unauthorized account 0r a ﬁctitious account t0 be debited 0r credited,

      and   for   which     loss the Insured is legally liable to the client as a provider of data processing services for such client.

      In this Insuring Agreement, fraudulent entry or change shall include such entry 0r change                        made by an employee of the
      Insured acting in good faith

                   (i)     0n an instruction from a software contractor Who has a written agreement With the Insured t0 design,
                           implement 0r service programs for a computer system covered by this Insuring Agreement; 0r

                   (ii)    on an instruction transmitted by tested teleX or similar means of tested communication identiﬁed in the
                           application for this bond purportedly sent by a customer, ﬁnancial institution, or automated clearing house.

      In this Insuring Agreement, client             means an     entity for   Whom       the Insured serves as data processor under the terms of a
      written agreement.

(N)   VOICE INITIATED TRANSFER FRAUD
      Loss resulting directly from the Insured having, in good faith, transferred funds from a customer's account through a
      computer system covered under the terms 0f Insuring Agreement (L) in reliance upon a fraudulent voice instruction
      transmitted         by telephone which purported          t0 be other than a repetitive transfer instruction,        and was purported      t0 be
      from




                                                                                                                              U-FlB-OOO4—A   CW (01/01)
                                                                                                                                         Page 5   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 29 of 66 PageID #: 36


      (1)   an ofﬁcer, director, partner or employee of a customer of the Insured                 who was      authorized by the customer to instruct
            the Insured to    make such     transfer;


      (2)   an individual person     who    is   a customer 0f the Insured; or

      (3)   an employee 0f the Insured in another ofﬁce of the Insured                   who was      authorized by the Insured to instruct other
            employees 0f the Insured t0 transfer ﬁmds,

      and was received by an employee 0f the Insured speciﬁcally designated                      t0 receive   and   act   upon such   instructions, but the
      voice instruction was not from a person described in             (1), (2)   or (3) above,

      provided that

            (a)   such voice instruction was documented, the documentation was signed by the employee receiving the
                                                  code word(s) were given, and
                  instruction, required password(s) or


            (b)   if the transfer   was         0f the amount shown in the Table 0f Limits 0f Liability and Deductible Amounts as
                                          in excess
                  the veriﬁcation callback   amount for this Insuring Agreement, the voice instruction was veriﬁed by a callback
                  from a different    employee according t0 a prearranged procedure and the callback was documented and signed
                  by such employee.
      As used     in this Insuring    Agreement, customer means an entity or individual which has a written agreement with the
      Insured authorizing the Insured t0 rely 0n voice instructions t0 initiate transfers and has provided the Insured with the
      names 0f persons authorized            t0 initiate such transfers,      and With which the Insured has established an instruction
      veriﬁcation mechanism, and funds             means money 0n deposit         in an account.


(O)   TELEFACSIMILE TRANSER FRAUD
      Loss resulting directly from the Insured having, in good faith, transferred or delivered funds, certiﬁcated securities 0r
      uncertiﬁcated securities through a computer system covered under the terms of Insuring Agreement (L) in reliance
      upon a fraudulent instruction received through a telefacsimile device, and Which instruction

      (1)   purports to be other than a repetitive transfer instruction, and

      (2)   purports and reasonably appears to have originated            ﬁom
            (a)   a customer 0f the Insured;

            (b)   another ﬁnancial institution; 0r

            (c)   another ofﬁce 0f the Insured,

            but, in fact,   was not originated by the customer        or entity   Whose identiﬁcation     it   bears,     and

      (3)   contains a valid test code Which proves to have been used               by a person who was not authorized to make use of it, and

      (4)   contains the    name 0f a person       authorized t0 initiate such transfer,

      provided    that, if the transfer     was    in excess    0f the amount shown in the Table of Limits of Liability and Deductible
      Amounts      as the veriﬁcation callback          amount    for this Insuring Agreement, the instruction was veriﬁed by a callback
      according to a prearranged procedure.

      As used     in this Insuring    Agreement, customer means an entity or individual which has a written agreement with the
      Insured authorizing the Insured t0 rely on telefacsimile device instructions to initiate transfers and has provided the
      Insured with the names of persons authorized t0 initiate such transfers, and with which the Insured has established an
      instruction veriﬁcation       mechanism, and funds means money on deposit              in    an account.

(P)   DESTRUCTION OF DATA OR PROGRAMS BY HACKER
      Loss resulting directly from the malicious destruction             of, or   damage   t0,                    computer programs owned
                                                                                                 electronic data 0r
      by the Insured 0r for which         the Insured   is   legally liable While stored Within a     computer system covered under the terms
      0f Insuring Agreement (L).

      The liability of the Underwriter shall be limited to the cost of duplication 0f such electronic data or computer
      programs ﬁom other electronic data or computer programs Which shall have been furnished by the Insured.




                                                                                                                                U-FlB-OOO4—A    CW (01/01)
                                                                                                                                               Page 6   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 30 of 66 PageID #: 37


      In the event, however, that destroyed or             damaged computer programs cannot be duplicated from            other    computer
      programs, the Underwriter          Will   pay the cost incurred for computer time, computer programmers, consultants or other
      technical specialists as    is   reasonably necessary to restore the computer programs to substantially the previous level 0f
      operational capability.

(Q)   DESTRUCTION OF DATA OR PROGRAMS BY VIRUS
      Loss resulting directly from the malicious destruction of, or damage t0, electronic data 0r computer programs owned
      by the Insured 0r for which the Insured is legally liable while stored within a computer system covered under the terms
      of Insuring Agreement (L) if such destruction 0r damage was caused by a computer program or similar instruction Which
      was written 0r altered to incorporate a hidden instruction designed to destroy 0r damage electronic data or computer
      programs in the computer system in Which the computer program or instruction s0 written 0r so altered is used.

      The liability 0f the Underwriter shall be limited t0 the cost of duplication 0f such electronic data 0r computer
      programs ﬁom other electronic data or computer programs which shall have been furnished by the Insured.

      In the event, however, that destroyed or             damaged computer programs cannot be duplicated from            other    computer
      programs, the Underwriter          Will   pay the   cost incurred for computer time, computer programmers, consultants or other
      technical specialists as    is   reasonably necessary to    restore the computer programs to substantially the previous level 0f
      operational capability.

      Special Condition:

      Under this Insuring Agreement, loss means all covered costs incurred by the Insured between the time destruction 0r
      damage is discovered and the time the computer system is restored to substantially the previous level of operational
      capability. Recurrence of destruction 0r damage after the computer system is restored shall constitute a separate loss.


(R)   VOICE COMPUTER SYSTEM FRAUD
      Loss resulting directly from charges for voice telephone long-distance toll calls which were incurred due to the
      ﬁaudulent use or fraudulent manipulation of an account code or system password required to obtain access to a voice
      computer system owned or leased by the Insured, installed on the Insured's premises, whose system administration                          is

      performed and controlled by the Insured; provided, however, that the unauthorized access was not made possible by

      (1)   failure t0 incorporate a     system password feature 0r       failure t0   change the system password   at least   once every 30
            days thereafter; 0r

      (2)   failure to   have a call-disconnect feature in operation t0 automatically terminate a caller's access t0 the voice
            computer system     after not more than three unsuccessful attempts to input an account code.

      Special Condition:

      Under   this Insuring   Agreement, loss means loss resulting ﬁom toll call charges made only on telephone lines directly
      controlled   by one voice computer system and only toll call charges occurring for a period of not more than 30 days
      inclusive   of the date on Which the ﬁrst such toll call charge was made.

(S)   INDEMNITY FOR INJURY OR DEATH OF DIRECTORS OR EMPLOYEES
      (1)   Payments 0f money as the Insured, in its own discretion, shall make t0 any 0f its directors 0r employees, Who during
            the term 0f this bond and While performing services anywhere for the Insured, shall have sustained bodily injury
            inﬂicted by any person while such person is committing 0r attempting t0 commit any act 0f larceny, theft, robbery 0r
            burglary, provided, that the Underwriter’s maximum liability for the total payments made t0 one director 0r
            employee shall be limited t0 a sum equivalent t0 $500 per week during the period the director or employee requires
            medical 0r surgical treatment, hospital conﬁnement 0r the services 0f a trained nurse, as a result 0f injury inﬂicted
            during any one such event, not exceeding $10,000.

      (2)   Payments 0f money as the Insured, in its own discretion, shall make t0 any 0f its directors, employees 0r their estate,
            Who  during the term 0f this bond and while performing any service anywhere for the Insured, shall have died as the
            result 0f any bodily injury inﬂicted by any person while such person is committing 0r attempting t0 commit any act
            0f larceny, theft, robbery 0r burglary, up t0 the amount 0f $10,000 less, however, such sum 0r sums the Underwriter
            has paid pursuant t0 Insuring Agreement (S)(1).

(T)   SAFE DEPOSIT BOX



                                                                                                                    U-FlB-OOO4—A   CW (01/01)
                                                                                                                                  Page 7   of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 31 of 66 PageID #: 38


      (1)   Liability 0f Depository

            A11 sums which the Insured shall become legally obligated to pay by reason of liability for loss,                                               damage           0r
            destruction 0f customers’ property as deﬁned in this Insuring Agreement.

      (2)   Loss 0f Customers’ Property

            Loss 0f customers’ property by burglary 0r robbery 0r attempt thereat 0r                              for   damage     t0 0r destruction 0f customers’
            property, provided such lossis included in the Insured’s proof 0f loss.


      As used     in this Insuring      Agreement, customers’ property means

            (a)   money, except             if   excluded under Insuring Agreement (T)(2), bonds,                       drafts,   acceptances, other certiﬁcated
                  securities, valuable papers, valuable documents, jewelry, silverware                              and other property While             in customer’s
                  safe deposit boxes in vaults             on the Insured’s premises;

            (b)   such items as        set forth in (a)       above

                  (i)    while stored in such vaults by or for customers, or temporarily elsewhere on the premises and in the course
                         of deposit in or removal ﬁom such boxes or vaults; or

                  (ii)   while being relocated from one 0f the Insured’s ofﬁces to another such ofﬁce, provided that

                         1.     the safe deposit boxes are

                                a.    transported With a police escort,

                                b.     accompanied and observed              at all   times by two ofﬁcers of the Insured, and

                                c.    moved by an armored             car service 0r carrier for hire, and

                         2.     signed afﬁdavits are obtained from the ofﬁcers present during the                             move conﬁrming         the safe deposit
                                boxes arrived        at the    new location    intact   and had not been tampered with.

      Customers’ property             may    be owned by customers 0r held by them                      in   any capacity, whether or not the customers are
      liable t0 others for loss thereof.

      Customers’ property does not mean certiﬁcated securities veriﬁed and recorded by the Insured and held by                                                it   in    any
      capacity 0r money segregated and identiﬁed as payroll 0r funds for delivery t0 the Insured or a customer.

(ID   STOP PAYMENT OR WRONGFUL DISHONOR
      Loss Which the Insured shall become legally obligated t0 pay a customer or authorized representative of such customer
      for damages due t0 the Insured's

      (1)   failure to        comply with any notice from any customer of                         the Insured or any authorized representative 0f such
            customer to stop payment of any negotiable instrument made or drawn by such customer; or

      (2)   refusal t0    pay any negotiable instrument made                    or    drawn by a customer 0f the Insured; 0r

      (3)   failure t0 give proper notice 0f dishonor 0f a negotiable                              instrument, but only with respect t0 a negotiable
            instrument other than a               traveler's check,


            (a)   payable by the Insured and drawn,                   made   or accepted    by a customer of the         Insured,   and

            (b)   for    which a notice 0f stop payment                is   ﬁrst received   by the Insured       or presentment       is   ﬁrst   made   t0 the Insured
                  during the         Bond   Period.

      Damages under subparagraph                   (2)   above shall not include the amount of any negotiable instrument in question, nor any
      amounts paid        to the payee, endorser 0r          accommodation party 0f such negotiable instrument.

(V)   KIDNAP — RANSOM — EXTORTION
      (1)   Loss of money or the monetary value of other consideration surrendered as payment by or on behalf 0f the Insured
                                           demand resulting from
            pursuant to a ransom or extortion

            (a)   the actual 0f alleged           kidnapping 0f an insured person ﬁrst occurring during the Bond Period;

            (b)   a threat ﬁrst       made during        the   Bond Period t0     kill, injure,   or   kidnap an insured person;



                                                                                                                                             U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                           Page 8       of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 32 of 66 PageID #: 39


        (c)   a threat ﬁrst       made    during the    Bond Period      to cause physical       damage     t0 and/or contaminate or pollute the
              Insured’s property; (For the purpose of this Insuring Agreement, property                      means    all real   and personal property
              owned, controlled or leased by the Insured or             for   which the Insured    is   legally liable.)

        (d)   a threat ﬁrst   made       during the    Bond Period    to disseminate, divulge or utilize         any conﬁdential, private 0r secret
              information unique to the Insured’s business contained 0n 0r in drawings, negatives, microﬁlm, tapes,
              transparencies, manuscripts, prints, computer disks,                and other records 0f similar nature Which are protected by
              physical or electronic controls; 0r

        (e)   a threat ﬁrst made during the Bond Period to alter, adulterate or destroy any of the                                Insured’s    computer
              programs by introducing into the Insured’s computer systems instructions or data which                             are not authorized  by
              the Insured.

        NOTIFICATION: Before surrendering any money 0r other consideration                              the person authorizing the surrender shall
        notify 0r make every reasonable attempt t0 notify as soon as practicable

              (i)    the Federal Bureau of Investigation or local law enforcement agencies bearing in                          mind   the safety of the
                     person(s) held or threatened, and

              (ii)   a director 0r ofﬁcer 0f the Insured not already aware of the ransom or extortion demand, if the property to
                     be surrendered      is   owned   or held   by the Insured or   is   property for which the insured     is   legally liable.

  (2)   Reasonable expenses incurred by the Insured arising directly out of or related to a ransom 0r extortion demand
        covered under Insuring Agreement (V)(1).

  (3)   Loss due t0 actual damage, destruction, disappearance, conﬁscation or wrongﬁﬂ abstraction 0f money 0r other
        consideration while being delivered by authorized persons for payment 0f a ransom 0r extortion demand covered
        under Insuring Agreement (V)(1).

  (4)   Loss resulting directly from judgments, settlements and defense costs, incurred by the Insured With the prior consent
        of the Underwriter. Such judgments, settlements, and defense costs must result from a claim or suit for damages
        brought against the Insured by any insured person or the estate, heirs 0r legal representatives of an insured person,
        alleging negligence or incompetence in negotiating or obtaining the release of such insured person following a
        kidnapping covered under Insuring Agreement                     (V)(1).     As    additional conditions precedent to the Underwriter’s
        liability,   the Insured shall (a) immediately notify the Underwriter 0f  any such claim 0r suit, and (b) not admit
        liability in any such claim 0r suit, and (c) defend such claim 0r suit, and (d) provide the Underwriter such
        information and cooperation reasonably required.       The Underwriter shall have the right, but not the duty, t0
        investigate, negotiate or settle any such claim 0r suit and t0 take over the conduct 0f the defense thereof.       The
        Insured shall cooperate with the Underwriter in all aspects 0f defense, investigation, negotiation 0r settlement 0f any
        such claim 0r     suit.


  As used     in this Insuring    Agreement, expenses mean

        (a)   reasonable fees and expenses of an independent negotiator or consultant;

        (b)   reasonable interest 0n any loan obtained by the Insured t0 pay a loss covered under Insuring Agreement (V)(l);
              provided, however, that the Underwriter shall not be liable for any interest accruing prior to 30 days preceding
              the date 0f such           ransom 0r extortion payment nor subsequent                     t0 the date 0f     reimbursement       ﬁom      the
              Underwriter;

        (c)   reasonable reward          money paid by      the Insured t0 an informant which leads t0 the arrest and conviction 0f
              parties responsible for           any   loss recoverable    under Insuring Agreement (V)(1), provided the Underwriter
              consents t0 such offer 0f reward;

        (d)   reasonable travel and accommodations incurred by the Insured in connection With the ransom or extortion
              demand covered under Insuring Agreement (V)(l);

        (e)   payment of  salaries or wages of an employee 0f the Insured who is kidnapped, at the annual rate in effect
              immediately prior t0 the kidnapping, for the period commencing with the abduction 0f the employee and
              ceasing upon the earliest of (i) the release of the employee; (ii) discovery 0f the death 0f the employee; (iii) 120
              days after the      last credible   evidence following the abduction that the employee               is alive;   or (iv) 36   months     after
              the abduction;




                                                                                                                               U-FlB-OOO4—A    CW (01/01)
                                                                                                                                              Page 9   of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 33 of 66 PageID #: 40


            (f)    other reasonable expenses incurred                by the Insured       in the investigation, negotiation 0r     payment 0f a     loss   covered
                   under Insuring Agreement (V)(1);

            (g)    reasonable fees for the necessary medical treatment of an insured person                            who was kidnapped,      incurred Within
                   12 months following such insured person’s release; and

            (h)    any personal ﬁnancial            loss suffered      by an insured person who              is   kidnapped    solely as a direct result of the
                   physical inability 0f the kidnap Victim t0 attend to personal ﬁnancial matters. Coverage as provided hereunder
                                        be limited t0, failure to renew insurance contracts, failure t0 exercise stock options, and
                   shall include, but not
                            respond to margin 0r loan calls by ﬁnancial institutions. The maximum liability 0f the Underwriter
                   failure to
                   for such personal ﬁnancial loss shall not exceed 25% of the Single Loss Limit 0f Liability of Insuring
                   Agreement (V)           set forth in the   Table 0f Limits 0f Liability and Deductible Amounts.

      In the event 0f a           ransom 0r extortion demand directed against any insured person(s) rather than against the Insured,
      money       0r other considerations surrendered      by or 0n behalf 0f such insured person(s) and expenses described in (a), (b),
      (c), (d)    and     (h)   above, incurred by 0r on behalf 0f such insured person shall, at the option 0f the Insured, be considered
      money       0r other consideration surrendered 0n behalf 0f the Insured.

      In the event that any nonemployee director                     is   protected for loss of personal assets as stated above under this             bond and
      simultaneously under any other policy/bond or policies/bonds issued by the Underwriter, it is agreed that the
      Underwriter’s aggregate liability for the loss 0f the personal assets 0f such director shall not be cumulative and shall in
      n0 event exceed            the largest   amount 0f coverage available under any one such policy/bond.

                                                                   GENERAL AGREEMENTS
(A)   NOMINEES
      Loss sustained by any nominee organized by the Insured for the purpose 0f handling certain 0f its business transactions
      and composed exclusively 0f its employees shall, for all the purposes 0f this bond and whether 0r not any partner 0f such
      nominee      is    implicated in such loss, be        deemed        t0   be loss sustained by the Insured.



(B)   ADDITIONAL OFFICES OR EMPLOYEES — CONSOLIDATION, MERGER OR PURCHASE OF ASSETS —
      NOTICE
      (1)   If the Insured shall, while thisbond is in force, establish any additional ofﬁces, other than by consolidation 0r
            merger with, 0r purchase or acquisition 0f assets or liabilities of another institution, such ofﬁces shall be
            automatically covered hereunder from the date 0f such establishment without the requirement of notice t0 the
            Underwriter 0r the payment 0f additional premium for the remainder of the Bond Period.

      (2)   If the Insured shall,          While   this   bond   is in force,    consolidate 0r merge With, 0r purchase 0r acquire assets 0r liabilities
            0f, 0r       purchase 0r acquire more than               50%        voting stock ownership 0f another institution (herein referred t0 as
            acquisition), the Insured shall not             have such coverage as           is    afforded under this bond for loss which

            (a)    has occurred or will occur in ofﬁces or premises; or

            (b)    has been caused or will be caused by an employee or employees of such institution; or

            (c)    has arisen 0r will arise out 0f the assets 0r                    liabilities   acquired by the Insured as a result 0f such acquisition,
                   unless the Insured shall

                   (i)     give the Underwriter written notice of the proposed acquisition prior to the proposed effective date of such
                           action,   and

                   (ii)    obtain the written consent of the Underwriter t0 extend the coverage provided                               by   this   bond    to such
                           additional ofﬁces or premises,           employees and other exposures, and

                   (iii)   upon obtaining such consent, pay to the Underwriter an                      additional   premium.

      (3)   Notwithstanding anything stated above to the contrary, if the acquisition involves assets and liabilities in an amount
            less than 25% 0f the consolidated assets and liabilities 0f all Insureds 0n the day immediately preceding the
            acquisition, the Underwriter agrees t0 provide coverage under this bond, without notice 0r                               payment of an additional




                                                                                                                                       U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                    Page 10   of   26
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 34 of 66 PageID #: 41


            premium       to the Underwriter, as of the effective date of the acquisition until the                                end of the Bond Period, provided
            all   of the following conditions have been met:

            (a)    the acquisition   was not through a regulatory—assisted                       transaction,

            (b)    the acquisition    was not      the subject of any regulatory agreement 0r stipulation prior to the effective date of the
                   acquisition,

            (c)    there shall have been neither paid nor pending claim 0r claims 0f the type covered                                    by   this   bond     in excess   0f the
                   Single Loss Deductible amount under this bond for the three-year period immediately prior t0 the date 0f
                   acquisition,   and

            (d)    a due diligence examination has been performed for/by the Insured and has not discovered anything that would
                   cause a reasonable person t0 assume that a loss of the type covered by this bond has been or will be incurred.

      (4)   If the conditions in the       above paragraphs are not ﬁllﬁlled, the Insured                           shall   have such coverage as        is   afforded under
            this   bond   as respects the acquisition for loss          which

            (a)    is   incurred 0r sustained, due t0 any act or acts committed by any person 0r persons, Whether 0r not employees
                   0f the Insured, after the effective date 0f such acquisition, and

            (b)    is   discovered prior t0 the expiration of 90 days after the effective date of such acquisition, or if the bond                                              is

                   terminated or canceled as an entirety prior t0 the expiration 0f the said 9O days, prior to the termination 0r
                   cancellation 0f the bond, and

            (c)    occurs in the ofﬁces or premises, or           is    caused by an employee or employees of the institution acquired by the
                   Insured as a result 0f such acquisition.

(C)   CHANGE 0F CONTROL — NOTICE
      When the      Insured learns 0f a change in control,             it   shall give written notice t0 the Underwriter.

      As used      in this General Agreement, control             means the power                  t0 determine the         management        or policy     of a controlling
      holding company or the Insured by Virtue of voting stock ownership.                                       A
                                                                                  change in ownership 0f voting stock which
      results in direct or indirect ownership by a stockholder or an afﬁliated group 0f stockholders 0f 10% or more of such
      stock shall be      presumed to     result in a   change of control              for the   purpose of the required notice.

      Failure t0 give the required notice shall result in termination 0f coverage for                                        any   loss involving a transferee, to              be
      effective    upon the date of the stock         transfer.


(D)   REPRESENTATION OF INSURED
      N0    statement     made by    or 0n behalf 0f the Insured, Whether contained in the application 0f this                                 bond     0r otherwise, shall
      be deemed t0 be a warranty 0f anything except that                     it   is   true t0 the best   0f the knowledge and belief 0f the person making
      the statement.       Such application        constitutes part 0f this bond.

      Any    intentional misrepresentation, omission, concealment or incorrect statement of a material fact, in the application or
      otherwise, shall be grounds for the rescission of this bond.

(E)   JOINT INSURED / JOINT PAYEE
      (1)   If two 0r     more Insureds     are covered under this bond, the ﬁrst-named Insured shall act for                                 all   Insureds.    Payment by
            the Underwriter t0 the ﬁrst-named Insured 0f loss sustained                              by any Insured           shall fully release the Underwriter        0n
            account 0f such       loss.   If the   ﬁrst-named Insured ceases t0 be covered under                            this                        named
                                                                                                                                   bond, the Insured next                  shall
            thereafter be considered as the ﬁrst-named Insured.                          Knowledge possessed                0r discovery   made by any Insured             shall
            constitute knowledge 0r discovery by all Insureds for all purposes of this bond. The liability of the Underwriter for
            loss 0r losses sustained by all Insureds shall not exceed the amount for which the Underwriter would have been
            liable had all such loss 0r losses been sustained by one Insured.


      (2)   At the written request 0f the ﬁrst-named Insured, any payment in satisfaction 0f loss covered by said bond involving
            money 0r other property in which the Federal National Mortgage Association, the Federal Home Loan Mortgage
            Corporation 0r the Government National Mortgage Association has an interest shall be paid by an instrument issued
            t0 such organizations and the ﬁrst—named Insured as joint loss payees, subject t0 the following conditions and
            limitations:




                                                                                                                                                    U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                                 Page   11 of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 35 of 66 PageID #: 42


             (a)   The attached bond        is for   the sole use and beneﬁt of the     named Insured      as expressed herein.     The organizations
                   named above            be considered as Insureds under this bond, nor shall they otherwise have any rights or
                                     shall not
                   beneﬁts under this bond.

             (b)   Regardless of the number of requests for such payments or the number of loss payees, the amount paid for any
                   one loss shall not exceed the Limit 0f Liability as set forth in the Table of Limits of Liability and Deductible
                   Amounts.

(F)   COURT COSTS AND ATTORNEYS' FEES
      The Underwriter        shall   indemnify the Insured against court costs and reasonable attorneys' fees incurred and paid by the
      Insured in defending any suit or legal proceeding brought against the Insured to enforce the Insured's liability 0r alleged
      liability, 0n account 0f any loss, claim 0r damage which, if established against the Insured, would constitute a collectible
      loss   under the terms 0f this bond in excess 0f any Deductible Amount.

      The Insured shall notify the Underwriter at the earliest practicable moment, not t0 exceed 60 days after the notice
      thereof,0f any such suit or legal proceeding and at the request of the Underwriter shall furnish it With copies of all
      pleadings and other papers therein. At the Underwriter’s election the Insured shall permit the Underwriter to conduct the
      defense of such suit or legal proceeding, in the Insured’s name, through attorneys of the Underwriter’s selection. In such
      event, the Insured shall give all reasonable information               and                                   which the Underwriter shall
                                                                                   assistance, other than pecuniary,
      deem necessary to        the defense 0f such suit 0r legal proceeding. If the          amount of the Insured’s liability 0r alleged liability
      is                 amount recoverable under this bond, 0r if a Deductible Amount is applicable, 0r both, the liability of
           greater than the
      the Underwriter under this General Agreement is limited to the proportion 0f court costs and attorneys’ fees incurred and
      paid by the Insured 0r by the Underwriter that the amount recoverable under this bond bears t0 the total 0f such amount
      plus the amount Which is not so recoverable. Such indemnity shall be a part 0f the Single Loss Limit 0f Liability for the
      applicable Insuring Agreement 0r Coverage.

      If the Underwriter pays court costs              and   attorneys’ fees in excess of    its   proportionate share of such costs and fees, the
      Insured shall promptly reimburse the Underwriter for such excess.




(G)   REIMBURSEMENT FOR REWARD PAYMENTS
      The Underwriter agrees           t0   indemnify the Insured up t0 an amount 0f $10,000 per event, for any reward(s) paid by the
      Insured for information leading to the capture 0r apprehension 0f any person(s) who, while this bond is in force, shall
      have robbed any 0f the Insured’s messengers, 0r robbed 0r burglarized any 0f the Insured’s ofﬁces 0r branches, 0r shall
      have made an attempt           thereat.




                                                        CONDITIONS AND LIMITATIONS
DEFINITIONS
Section      1.


As used      in this bond,


(a)   Acceptance means a         draft,     Which the drawee     has,   by signature written thereon, engaged      to   honor as presented.

(b)   Account code means a conﬁdential and protected string of characters which identiﬁes or                              authenticates a person and
      permits that person t0 gain access to a voice computer system for the purpose of making toll                        calls or utilizing voice   mail
      box messaging capabilities 0r other similar functional features 0f the system.

(C)   Automated       teller   machine means a device which, on behalf of the               Insured, disburses     money, accepts     deposits, cashes
      checks or similar written instruments, or makes credit card loans.

(d)   Certiﬁcate 0f deposit means an acknowledgment in writing by a ﬁnancial institution 0f receipt 0f                                money     with an
      engagement to repay it.

(e)   Certiﬁcate 0f origin 0r          title   means a document issued by a manufacturer 0f personal property               or a governmental agency
      evidencing the ownership 0f the personal property and by Which ownership                       is transferred.




                                                                                                                               U-FlB-OOO4—A   CW (01/01)
                                                                                                                                          Page 12    of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 36 of 66 PageID #: 43


(f)   Certiﬁcated security means a share, participation or other                         interest in property     of or an enterprise of the issuer or an
      obligation of the issuer, which is

      (1)   represented by an instrument issued in bearer 0r registered form,

      (2)   of a type commonly dealt in 0n securities exchanges or markets 0r commonly recognized in any area in which                                   it   is

            issued 0r dealt in as a     medium       for investment,          and

      (3)   either   one 0f a class or series 0r by            its    terms divisible into a class or series 0f shares, participations, interests 0r
            obligations.


(g)   Computer program means                  a set 0f related electronic instructions which direct the operations and functions of a
      computer or devices connected to               it,   which enable the computer 0r devices             t0 receive, process, store or send electronic
      data.

(h)   Computer system means

      (1)   computers with related peripheral components, including storage components wherever located,

      (2)   systems and applications software,

      (3)   terminal devices, and

      (4)   related   communication networks

      by Which electronic data          are electronically collected, transmitted, processed, stored and retrieved.

(i)   Counterfeit means an imitation of an actual valid original, which                       is    intended t0 deceive and t0 be taken as the original.

(j)   Document        0f   title   means a   bill   0f lading, dock warrant, dock receipt, warehouse receipt 0r order for the delivery 0f
      goods, and also any other document Which in the regular course of business 0r ﬁnancing                                  is treated as adequately

      evidencing that the person in possession 0f                    it is   entitled t0 receive,   hold and dispose of the document and the goods it
      covers and must purport to be issued by or addressed to a bailee and purport t0 cover goods in the bailee's possession
      which are either identiﬁed or are ﬁmgible portions of an identiﬁed mass.

(k)   Electronic data means facts or information converted t0 a form usable in a computer system by computer programs
      and which is stored 0n magnetic tapes 0r disks, 0r optical storage disks or other bulk media.

(1)   Employee means

      (1)   an ofﬁcer 0r other employee of the Insured, while employed in, at, or by any 0f the Insured's ofﬁces 0r premises
            covered hereunder, and a guest student pursuing studies or duties in any of said ofﬁces or premises;

      (2)   an attorney retained by the Insured and an employee 0f such attorney while either                            is   performing legal services for
            the Insured;

      (3)   a person provided         by an employment           contractor t0 perform employee duties for the Insured under the Insured's
            supervision at any 0f the Insured's ofﬁces 0r premises covered hereunder;

      (4)   an employee of an institution merged or consolidated With the Insured prior to the effective date of this bond; and

      (5)   each natural person, partnership or corporation authorized by the Insured t0 perform services as data processor 0f
            checks or other accounting records of the Insured (not including preparation 0r modiﬁcation of computer software or
            programs), herein called processor.                  (Each such processor, and the partners, ofﬁcers and employees 0f such
            processor shall, collectively, be              deemed to be one employee for all the purposes 0f this bond, excepting, however,
            the second paragraph of Section 12.                  A Federal Reserve Bank 0r clearing house shall not be construed to be a
            processor.)

(m) Evidence 0f debt means an instrument, including a negotiable instrument, executed by a customer 0f the Insured and
    held by the Insured which in the regular course of business is treated as evidencing the customer‘s debt to the Insured.

(n)   Forgery means the signing 0f the name 0f another person 0r organization with intent t0 deceive; it does not mean a
      signature Which consists in whole 0r in part 0f one's own name signed with 0r Without authority, in any capacity, for any
      purpose.




                                                                                                                                    U-FlB-OOO4—A   CW (01/01)
                                                                                                                                              Page 13   of    26
  Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 37 of 66 PageID #: 44


 (0)    Guarantee means a                written undertaking obligating the signer t0 pay the debt of another t0 the Insured or        its   assignee or
        to a ﬁnancial institution                ﬁom    Which the Insured has purchased participation in the debt, if the debt         is    not paid in
        accordance with           its   terms.

 (p)    Informant means any person, other than an insured person, providing information not otherwise obtainable, solely                                   in
                          payment paid by the Insured 0r insured persons.
        return for a monetary

 (q)    Insured persons mean     (1) any director, ofﬁcer 0r employee 0f the Insured; (2) any relative of such director, ofﬁcer 0r
        employee; (3) any person residing in the home of such director, ofﬁcer or employee; (4) any guest in the home of such
        director, ofﬁcer or employee; and (V) any guest or customer of the Insured while 0n the premises.


 (r)    Instruction means a written order t0 the issuer 0f an uncertificated security requesting that the transfer, pledge, 0r
        release     ﬁom pledge 0f the uncertiﬁcated security                 speciﬁed be registered.

 (S)    Kidnap    kidnapping means the abduction under duress or by fraudulent means of an insured person, except a minor
                      or
        by                                                                                                     person by
              his or her parent, and the detention of such person, or the involuntary holding captive of an insured
        persons who demand money or other consideration in exchange for the release of such detained person.

 (t)    Letter 0f credit means an engagement in writing by a bank 0r other person made at the request of a customer that the
        bank 0r other person will honor drafts 0r other demands for payment upon compliance with the conditions speciﬁed in
        the letter of credit.

 (11)   Loan means          all   extensions 0f credit       by the Insured and    all   transactions creating a creditor relationship in favor 0f the
        Insured and        all   transactions     by which   the Insured assumes an existing creditor relationship.

 (V)    Money means a medium                 0f exchange in current use authorized 0r adopted by a domestic 0r foreign government as a part
        0f its currency.

 (W) Negotiable instrument means any writing

        (1)    signed by the maker or drawer, and

        (2)    containing any unconditional promise 0r order t0 pay a                        sum   certain in   money and n0   other promise, order,
               obligation 0r power given by the maker 0r drawer, and

        (3)    is   payable on demand or at a deﬁnite time, and

        (4)    is   payable t0 order or bearer.

 (X)    Property means money, certiﬁcated                       securities, uncertiﬁcated securities, negotiable instruments, certiﬁcates 0f
        deposit,  documents 0f title, acceptances, evidences of debt, security agreements, withdrawal orders, certiﬁcates of
        origin 0r title, letters 0f credit, insurance policies, abstracts 0f title, deeds and mortgages 0n real estate, revenue and
        other stamps, tokens, unsold state lottery tickets, books 0f account and other records whether recorded in writing 0r
        electronically, gems, jewelry, precious metals in any form, and tangible items of personal property which are not
        hereinbefore enumerated.

 (y)    Relative means a spouse, sibling, ancestor, spouse’s ancestor, lineal descendant 0r lineal descendant’s spouse, of any
        insured person.             Adoptive children and stepchildren           shall   be deemed t0 be lineal descendants.     Adoptive parents 0r
        stepparents shall be            deemed    t0   be ancestors.

 (Z)    Repetitive transfer instruction means an instruction, other than the ﬁrst such instruction, pursuant to an agreement
        between a customer of the Insured and the Insured Where such parties have agreed that requests to transfer funds from
        certain designated accounts 0f the customer to certain designated other accounts and otherwise within the parameters of
        the agreement will be honored without veriﬁcation.

(aa)    Security agreement means an agreement which                         creates an interest in personal property or ﬁxtures    and Which secures
        payment or performance of an obligation.

(bb)    Servicing contractor means a natural person, partnership or corporation, other than an ofﬁcer 0r employee 0f the
        Insured, duly authorized             by the Insured to perform any 0r      all   of the following:

        (1)    collect     and record payments 0n             real estate   mortgage 0r home improvement loans made, held or assigned t0 the
               Insured, and establish tax and insurance escrow accounts,

        (2)   manage real property owned by                 or under the supervision or control of the Insured,




                                                                                                                               U-FlB-OOO4—A   CW (01/01)
                                                                                                                                            Page 14   of   26
   Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 38 of 66 PageID #: 45


        (3)   perform other acts directly related to the above,

        but only While such natural person, partnership or corporation                       is   actually performing such services within the United
        States 0f America, the Virgin Islands, Puerto Rico or Canada.                      n0 event shall any activity described in (1), (2) or (3)
                                                                                            In
        above include the sale 0f real property mortgages to the                   Insured by the servicing contractor or by any afﬁliate of the
        servicing contractor.

        The term servicing contractor              shall include the partners, ofﬁcers          and employees 0f such servicing contractors and
        each such servicing contractor and              its   partners, ofﬁcers        and employees shall collectively be deemed t0 be one person
        for all purposes     0f subsection   (c)    0f Section   4.   LIMIT OF LIABILITY / NONACCUMULATION OF LIABILITY.

(CC)    Statement of uncertificated security means a written statement 0f the issuer of an uncertiﬁcated security containing

        (1)   a description of the issue of Which the uncertiﬁcated security                      is   a part,

        (2)   the   number 0f shares     or units

              a     transferred t0 the registered owner;

              b.    pledged by the registered owner to the registered pledgee;

              c.    released from pledge      by the   registered pledgee;

              d.    registered in the   name 0f the registered owner 0n                the date 0f the statement; 0r

              e.    subj ect t0 pledge   0n the date 0f the statement,

        (3)   the   name and   address of the registered owner and registered pledgee,

        (4)   a notation of any liens and restrictions 0f the issuer and any adverse claims t0 which the uncertiﬁcated security                                       is

              or   may be   subj ect 0r a statement that there are         none of those     liens, restrictions or      adverse claims, and

        (5)   the date

              a.    the transfer of the shares or units t0 the          new registered owner 0f the              shares or units   was   registered;

              b.    the pledge 0f the registered pledgee          was    registered; or

              c.    0f the statement,    if it is a periodic 0r       annual statement.

(dd)    System administration means the performance of                       security functions including, but not limited to, deﬁning authorized
        persons to access a voice computer system and adding, changing and deleting account codes or passwords in
        connection therewith; and invoking or revoking a system option which directs telephone call routing or Which adds,
        moves      0r drops telephone lines 0r        which performs any other similar                 activity   allowed by a hardware 0r soﬁware-based
        system option that has been incorporated by a manufacturer or vendor into a system 0r any component thereof provided
        said system option is not intended for the sole use 0f such manufacturer 0r vendor.

(66)    System maintenance means the performance of hardware and software installation, diagnostics and corrections and
        similar activities that are performed in the usual custom and practice by a manufacturer or vendor t0 establish 0r
        maintain the basic operational functionality of a voice computer system 0r any component thereof.

 (ﬂ)    System password means a conﬁdential and protected                       string    of characters which identiﬁes 0r authenticates a person and
        permits that person t0 gain access t0 a voice computer system or any portion thereof for the purpose 0f performing
        system administration 0r system maintenance                      activities.


(gg)    Telefacsimile device means a machine capable 0f sending 0r receiving a duplicate image 0f a document by means 0f
        electronic impulses transmitted through a telephone line and which reproduces the duplicate image 0n paper.

(hh)    Tested means a method of authenticating the contents of a communication by placing a valid test key 0n it Which has
        been agreed upon by the Insured and a customer, automated clearing house, 0r another ﬁnancial institution for the
        purpose 0f protecting the integrity 0f the communication in the ordinary course 0f business.

 (ii)   Trading means any purchase, exchange, or sale transaction, with or without knowledge of the Insured, Whether or not
                  by any indebtedness or balance shown to be due the Insured on any customer account, actual or ﬁctitious.
        represented

 (jj)   Transit cash letter means a           letter or   package sent by the Insured and/or any of                     its   correspondent banks, and/or any
        Federal Reserve      Bank   or branch thereof, containing checks, promissory notes, draﬁs or similar items                         Which are itemized



                                                                                                                                          U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                       Page 15   of   26
  Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 39 of 66 PageID #: 46


        by separate amounts and accepted by the Insured                 for deposit,    payment, collection or encashment itemized and identiﬁed
        in a list which accompanies such items.


(kk)    Transportation company means any organization Which provides                              its   own   or leased vehicles for transportation or    which
        provides freight forwarding or air express services.

 (11)   Unauthorized signature means the signing 0f a name 0f a person or organization made without                                         actual, implied 0r
        apparent authority and includes a forgery.

(mm) Uncertiﬁcated            security   means a   share, participation 0r other interest in property                  0f 0r an enterprise 0f the issuer 0r an
        obligation 0f the issuer,    which   is


        (1)    not represented by an instrument and the transfer of Which                    is   registered   upon books maintained       for that   purpose by
               or on behalf of the issuer,

        (2)    of a type commonly dealt in on securities exchanges 0r markets, and

        (3)    either   one 0f a class or series 0r by     its   terms divisible into a class or series 0f shares, participations, interests 0r
               obligations.

(1m)    Voice computer system means a computer system installed in one location which functions as a private branch
        exchange (PBX), voice mail processor, automated call attendant or provides a similar capability used for the direction or
        routing 0f telephone calls in a voice communications network.

(00)    Withdrawal order means a nonnegotiable                   instrument, other than an instruction, signed                 by a customer of the Insured
        authorizing the Insured to debit the customer's account in the amount 0f funds stated therein.

 EXCLUSIONS
 Section 2.

 This bond does not cover

 (a)    loss resulting directly 0r indirectly         from unauthorized signature, forgery or                        alteration, except   when covered under
        Insuring Agreement (A), (D), (E) or (F);

 (b)    loss due t0 riot 0r civil commotion outside the United States 0f America and Canada; 0r loss due t0 military, naval 0r
        usurped power, war 0r insurrection unless such loss occurs in transit in the circumstances recited in Insuring Agreement
        (C), and unless, When such transit was initiated, there was n0 knowledge 0f such riot, civil commotion, military, naval 0r
        usurped power, war 0r insurrection on the part 0f any person acting for the Insured in initiating such transit;

 (C)    loss resulting directly or indirectly       from the     effects   0f nuclear ﬁssion 0r fusion or radioactivity; provided, however, that
        this   paragraph shall not apply t0 loss resulting        ﬁom industrial uses 0f nuclear energy;
 (d)    loss resulting directly or indirectly       from any     acts   of any director or trustee of the Insured other than one employed as a
        salaried,pensioned or elected ofﬁcial or an employee of the Insured, except when performing acts coming within the
        scope of the usual duties of an employee, 0r While acting as a member 0f any committee duly elected or appointed by
        resolution of the board of directors or trustees of the Insured to perform speciﬁc, as distinguished                                    ﬁom     general,
        directorial acts    on behalf 0f the Insured;

 (e)    loss resulting directly 0r indirectly       from the complete 0r           partial   nonpayment        of,   or default upon, any loan or transaction
        involving the Insured as a lender or borrower, 0r extension 0f credit, including the purchase, discounting or other
        acquisition of false 0r genuine accounts, invoices, notes, agreements or evidences 0f debt, Whether such loan,
        transaction or extension         was procured    in   good      faith 0r   through        trick, artiﬁce,     fraud or false pretenses, except     When
        covered under Insuring Agreement (A), (D), (E),              (I)   or (K);

 (f)    loss   of property contained in customers' safe deposit boxes, except when (1) the Insured is legally liable therefor and the
        loss is  covered under Insuring Agreement (A) 0r (2) the loss is covered under Insuring Agreement (T);

 (g)    loss caused by an employee, except When covered under Insuring Agreement (A) 0r when covered under Insuring
        Agreement (B) or (C) and resulting directly from misplacement, mysterious unexplainable disappearance 0r destruction
        of or damage t0 property;




                                                                                                                                      U-FlB-OOO4—A    CW (01/01)
                                                                                                                                                  Page 16   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 40 of 66 PageID #: 47


(h)   loss resulting directly or indirectly              from trading, except when covered under Insuring Agreement (A) provided that a
      limit for Trading        Coverage        is   shown in the Table of Limits of Liability and Deductible Amounts, or Insuring Agreement

      (D) 0r (E);

(i)   shortage in any teller's cash due to error, regardless of the amount 0f such shortage, and any shortage in any teller's cash
      which is not in excess 0f the normal shortage in the tellers' cash in the ofﬁce Where such shortage shall occur shall be
      presumed to be due to error;

(j)   loss resulting directly 0r indirectly                   from the use 0r purported use 0f          credit,   debit,   charge, access, convenience,
      identiﬁcation or other cards

      (1)    in obtaining credit 0r funds;


      (2)    in gaining access t0            automated      teller   machines Which, on behalf of the     Insured, disburse       money, accept    deposits,
             cash checks, drafts or similar written instruments or                 make   credit card loans; or


      (3)    in gaining access t0 point             0f sale terminals, customer—bank communication terminals, or similar electronic terminals
             of electronic funds transfer systems,

      whether such cards were issued, 0r purport t0 have been issued, by the Insured or by anyone other than the Insured,
      except When covered under Insuring Agreement (A).

(k)   loss involving            teller machines, unless such automated teller machines are situated within an ofﬁce of the
                         automated
      Insured which    permanently staffed by an employee Whose duties are those usually assigned t0 a bank teller, even
                          is

      though public access is from outside the conﬁnes 0f such ofﬁce, but in no event shall the Underwriter be liable for loss
      (including loss 0f property)

      (1)    as a result of     damage        t0 such   automated       teller   machines from vandalism or malicious mischief perpetrated             ﬁom
             outside such ofﬁce;

      (2)    as a result 0f failure of such           automated      teller   machines   to function properly; 0r

      (3)    through misplacement 0r mysterious unexplainable disappearance while such property                              is   located within any such
             automated         teller   machines,

      except      When covered under           Insuring Agreement (A) or (H);

(1)   loss   through the surrender 0f property away from an ofﬁce 0f the Insured as a result of a threat

      (1)    to   do bodily harm        to   any person, except loss 0f property in transit in the custody 0f any person acting as messenger
             provided that      When such       transit was initiated there was n0 knowledge by the Insured of any such threat; 0r


      (2)    to   d0 damage     t0 the premises or property            0f the Insured,

      except      When covered under           Insuring Agreement (A) or (V);

(m)                                     from payments made or withdrawals ﬁom a depositor's account involving erroneous
      loss resulting directly 0r indirectly
                                         payments or withdrawals are physically received by such depositor or representative
      credits to such account, unless such
      of such depositor who is within the ofﬁce of the Insured at the time 0f such payment or withdrawal, 0r except when
      covered under Insuring Agreement (A);

(n)   loss resulting directly 0r indirectly                 from payments made 0r Withdrawals         ﬁom   a depositor's account involving items 0f
      deposit      which are not ﬁnally paidany reason, including, but not limited
                                                        for                                                t0,   unauthorized signature 0r any other
      fraud, except When covered under Insuring Agreement (A) or (K);

(0)   loss resulting directly or indirectly             from counterfeiting, except When covered under Insuring Agreement (A), (E) or                 (F);


(p)   lossof any tangible item of personal property Which is not speciﬁcally enumerated in the paragraph deﬁning property
      and    Which the Insured is legally liable, if such property is speciﬁcally insured by other insurance of any kind and in
             for
      any amount obtained by the Insured, and in any event, loss of such property occurring more than 60 days after the
      Insured shall have become aware that it is liable for the safekeeping 0f such property, except When covered under
      Insuring Agreements (A), (B)(2), (B)(3) 0r (T);

(q)   loss   of property while

      (1)    in the mail; 0r




                                                                                                                                   U-FlB-OOO4—A   CW (01/01)
                                                                                                                                             Page 17   of   26
   Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 41 of 66 PageID #: 48


        (2)   in the custody      of any transportation company, unless covered under Insuring Agreement (C),

        except   when covered under          Insuring Agreement (A);

 (r)    potential income, including, but not limited t0, interest            and dividends, not realized by the Insured;

 (S)    damages 0f any type for Which the Insured is legally                 liable,      except compensatory damages, but not multiples thereof,
        arising directly from a loss covered under this bond;

 (t)    all fees, costs   and expenses incurred by the Insured            in establishing the existence           of or amount of loss covered under            this

        bond, except to the extent covered under Insuring Agreement (G);

 (U)    indirect or consequential loss of any nature;


 (V0    loss resulting    ﬁom any Violation by the Insured 0r by any employee
        (1)   of law regulating      (i)   the issuance, purchase 0r sale of securities,           (ii)   securities transactions   upon    security exchanges
              or over the counter market,         (iii)   investment companies, or        (iV)   investment advisers; or

        (2)   of any rule 0r regulation made pursuant t0 any such law, unless it is established by the Insured that the act 0r acts
              which caused the said loss involved fraudulent 0r dishonest conduct which would have caused a loss t0 the Insured
              in a similar amount in the absence 0f such laws, rules 0r regulations;


 (W) loss resulting directly 0r indirectly from the failure 0f a ﬁnancial 0r depository institution, or its receiver 0r liquidator, t0
     pay 0r deliver, on demand 0f the Insured, funds 0r property of the Insured held by it in any capacity, except when
        covered under Insuring Agreement (A) or (B)(1)(a);

 (X)    with respect t0 Insuring Agreement (T), loss 0f customers’ property held by the Insured in                            trust for   more than 30 days         0r
        as collateral;


 (y)    with respect t0 Insuring Agreement (V), loss resulting directly or indirectly                       ﬁom conﬁscation        or expropriation of reward
        or ransom money by any governmental authority;

 (Z)    loss resulting directly 0r indirectly         ﬁom      the assumption of liability        by the Insured by       contract unless the liability arises
        ﬁom  a covered loss under Insuring Agreement (L), (M), (N), (O), (P), (Q), (R), (T) 0r (1D and would be imposed 0n the
        Insured regardless of the existence 0f the contract;

 The following exclusions           (aa), (bb), (cc)       and (dd) are applicable   to Insuring          Agreement    (J) only:


(aa)    loss resulting    ﬁom      the insolvency, bankruptcy or taking over               by a    receiver or other liquidator or         by   State or Federal
        ofﬁcials 0f   any depository         institution, unless     such depository       is    a servicing contractor covered under this              bond and
        unless such insolvency, bankruptcy 0r taking over results from                           ﬁaud   0r dishonesty 0f ofﬁcers 0r employees 0f such
        depository institution;

(bb)    under paragraph      (2), loss     through the failure of any servicing contractor covered under this bond to collect 0r receive
        money    for the account of the Insured,       any agreement between such servicing contractor and the Insured to the contrary
        notwithstanding;

(CC)    under paragraph      (2), loss      0f   money     collected 0r received for the account of the Insured               by any servicing contractor
        covered under      this   bond, unless such servicing contractor             is   legally liable t0 the Insured       0n account 0f the loss 0f such
        money;

(dd)    loss resulting directly 0r indirectly             from the complete or   partial         nonpayment     0f,   0r default upon, any loan         made   t0 a
        servicing contractor, including any loan established t0 provide funds for interim ﬁnancing 0r “warehousing” 0f
        mortgage loans, Whether procured in good faith 0r through ﬁaud 0r false pretenses, 0r loss resulting directly or indirectly
        from the failure 0f the servicing contractor t0 pay over property held as security for any such loan.

 The following exclusions           are applicable to Insuring        Agreements     (L),   (M), (N), (O), (P), (Q) and (R) only:

(66)    loss resulting directly or indirectly             from the ﬁaudulent preparation, or ﬁaudulent modiﬁcation of computer programs,
        unless covered under Insuring Agreement (L) or (M).

 (ft)   loss resulting directly or indirectly              ﬁom   entry or change of electronic data 0r                computer programs          in a   computer
        system, unless covered under Insuring Agreement (L) or (M);




                                                                                                                                      U-FlB-OOO4—A      CW (01/01)
                                                                                                                                                   Page 18     of   26
  Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 42 of 66 PageID #: 49


(gg)    loss resulting directly or indirectly           from the Insured having transferred funds             in reliance   on the validity of a voice
        instruction, unless     covered under Insuring Agreement (L) or (N);

(hh)                                       from the Insured having transferred or delivered funds, certiﬁcated securities 0r
        loss resulting directly or indirectly
        uncertiﬁcated securities in reliance on an instruction received through a telefacsimile device, unless covered under
        Insuring Agreement (O);

 (ii)   loss resulting directly or indirectly         from the theﬁ of conﬁdential information;

 (jj)   the cost 0f duplication 0f electronic data 0r           computer programs unless covered under Insuring Agreement                      (P) or (Q);

(kk)    loss involving a voice      computer system, unless covered under Insuring Agreement                    (R);

 (11)   loss resulting directly or indirectly         from

        (1)   written instructions 0r advices; 0r

        (2)   telegraphic or cable instructions or advices,

        unless the instructions 0r advices are tested and the loss           is   covered under Insuring Agreement (L) 0r (M);

(mm)    loss resulting directly 0r indirectly          from negotiable instruments, certiﬁcated            securities,      documents or other written
        instruments Which bear a forged signature, 0r are counterfeit, altered 0r otherwise fraudulent and which are used as
        source documentation in the preparation 0f electronic data 0r manually keyed into a data terminal;

(nn)    loss resulting directly 0r indirectly         from

        (1)   mechanical      failure,   faulty construction, error in design, latent defect, ﬁre,              wear or     tear,   gradual deterioration,
               electrical disturbance or electrical surge       Which   affects a   computer system;     0r

        (2)    failure or   breakdown 0f electronic data processing media; 0r

        (3)    error 0r omission in      programming 0r processing;

(00)    loss resulting directly 0r indirectly         ﬁom the use   of a telephone     credit, debit, charge, identiﬁcation 0r similar         card t0 gain
        access t0 the Insured’s voice       computer system;

(pp)    loss resulting directly 0r indirectly         from the input 0f electronic data       into a   computer system terminal device either 0n
        the premises 0f a customer 0f the Insured or under the control of such a customer                  by a person who had authorized access
        to the customer’s authentication           mechanism.

 DISCOVERY
 Section      3.


 This bond applies to loss discovered by the Insured during the Bond Period. Discovery occurs When a titled ofﬁcer or risk
 manager of the Insured ﬁrst becomes aware of facts which would cause a reasonable person to assume that a loss of a type
 covered by this bond has been or will be incurred, regardless of when the act or acts causing or contributing to such loss
 occurred, even though the exact amount or details of loss may not then be known.

 Discovery also occurs when a             titled    ofﬁcer 0r risk manager of the Insured receives notice 0f an actual 0r potential claim in
 which    it is    alleged that the Insured    is liable to   a third party under circumstances which, if true,        would        constitute a loss under
 this   bond.

 Discovery also occurs when a              titled   ofﬁcer 0r risk manager 0f the Insured becomes aware 0f facts which would cause a
 reasonable person to assume that a check kiting fraud has or                 is    occurring against the Insured, even though the exact amount
 0r details 0f the check kiting fraud         may not
                                               then be known, 0r upon notice t0 a titled ofﬁcer 0r risk manager 0f the Insured by
 a third party 0f a possible check kiting fraud, Whichever occurs ﬁrst.

 LIMIT OF LIABILITY
 Section 4.

                                                               Aggregate Limit of Liability




                                                                                                                                    U-FlB-OOO4—A   CW (01/01)
                                                                                                                                              Page 19   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 43 of 66 PageID #: 50


The Underwriter's         total liability for all losses       discovered during the      Bond Period shown       in   Item 2 of the Declarations shall not
exceed the Aggregate Limit 0f Liability shown in Item 3 of the Declarations.                             The Aggregate Limit of            Liability shall be
reduced by the amount of any payment made under the terms of this bond.

Upon    exhaustion of the Aggregate Limit of Liability by such payments,

(a)   the Underwriter shall have             n0     further liability for loss or losses regardless 0f            when    discovered and whether or not
      previously reported to the Underwriter, and

(b)   the Underwriter shall have    n0 obligation under General Agreement F t0 indemnify the Insured for court costs and
      attorneys’ fees incurred 0r t0 continue the defense 0f the Insured, and upon notice by the Underwriter t0 the Insured that
      the   Aggregate Limit 0f Liability has been exhausted, the Insured shall assume all responsibility for its defense at its own
      cost.

The Aggregate Limit of Liability               shall not      be increased or reinstated by any recovery          made and applied in accordance with
subsections      (a), (b)   and   (c)   of Section   7.   In the event that a loss of property       is settled   by the Underwriter through the use of
a lost instrument bond, such loss shall not reduce the Aggregate Limit of Liability.




                                                                  Single Loss Limit 0f Liability

Subject t0 the Aggregate Limit 0f Liability, the Underwriter's liability for each single loss shall not exceed the applicable
Single Loss Limit 0f Liability             shown     in the   Table 0f Limits 0f Liability and Deductible Amounts. If a single loss               is   covered
under more than one Insuring Agreement 0r Coverage, the                         maximum       payable shall not exceed the largest applicable Single
Loss Limit 0f Liability.

                                                                       Single Loss     Deﬁned
Single loss      means      all   covered   loss,    including court costs and attorneys' fees incurred                by the Underwriter under General
Agreement        F, resulting     ﬁom
(a)   any one     act 0r series 0f related acts ofburglary, robbery 0r attempt thereat, in               Which n0 employee         is   implicated; 0r

(b)   any one act or series of related unintentional or negligent acts 0r omissions 0n the part of any person (whether an
      employee or not) resulting in damage to or destruction 0r misplacement of property; or

(c)   all acts   0r omissions other than those speciﬁed in (a) and (b) preceding, caused                     by any person (whether an employee                0r
      not) or in   which such person          is   implicated; or

(d)   any one casualty or event not speciﬁed                  in (a), (b) or (c) preceding.

With respect      t0 Insuring      Agreement        (V), the Underwriter’s total liability for all loss arising           from one event 0r related      series
0f events, involving one 0r more than one insured person,      whether involving one 0r more 0f the insuring agreements
thereunder, is limited t0 the Single Loss Limit 0f Liability for Insuring Agreement (V) stated in the Table 0f Limits of
Liability and Deductible Amounts.

NOTICE / PROOF — LEGAL PROCEEDINGS AGAINST UNDERWRITER
Section     5.


(a)   At    the earliest practicable       moment, not t0 exceed 60 days, aﬁer discovery 0f loss, the Insured shall give the Underwriter
      notice of any loss 0f the kind covered          by the terms 0f this bond, whether 0r not the Underwriter is liable therefor, if the
      loss is greater than        50%    0f the applicable Single Loss Deductible amount.

The Insured       shall   upon request of the Underwriter ﬁle With             it   a brief statement giving the particulars concerning such loss.

(b)   Within 6 months         after     such discovery, the Insured shall furnish to the Underwriter proof of loss, duly sworn                  to,    with   full

      particulars.


(c)   Lost certiﬁcated securities listed in a proof 0f loss shall be identiﬁed by certiﬁcate or bond numbers if such securities
      were issued therewith.

(d)   Legal proceedings for the recovery 0f any loss hereunder shall not be brought prior to the expiration 0f 60 days after the
      original proof 0f loss is ﬁled With the Underwriter 0r after the expiration 0f 24 months ﬂom the discovery 0f such loss.




                                                                                                                                   U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                Page 20   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 44 of 66 PageID #: 51


(e)   This bond affords coverage only in favor of the Insured.                              No    suit,   action or legal proceedings shall be brought hereunder
      by any one other than the named Insured.

(t)   Proof of loss for claim under Insuring Agreement (O) must include a copy of the document reproduced by the
      telefacsimile device.

(g)   If the Insured is an institution               under the supervision 0f the Ofﬁce of Thrift Supervision,                    it is   understood and agreed        that,

                       hereunder discovered either by the Insured 0r by the Federal Home Loan Bank 0f which the Insured is
      in case of any loss
      a member, the said Federal Home Loan Bank is empowered to give notice 0f the loss to the Underwriter within the
      period limited therefor.

VALUATION
Section    6.


Any     loss    0f money, 0r loss payable in money, shall be paid, at the option 0f the Insured, in the money 0f the country in
which the        loss was sustained or in the United States 0f America dollar equivalent thereof determined at the rate of exchange
at the   time 0f payment 0f such             loss.


Securities

The Underwriter          shall settle in      kind     its liability   under      this   bond on account of a      loss   of any securities     or, at the   option of the
Insured, shall pay t0 the Insured the cost 0f replacing such securities, determined at the option 0f the

Insured by the market value 0n the business day next preceding the discovery of the loss or the day on Which the loss is
settled. In case of a loss of subscription, conversion or redemption privileges through the misplacement or loss of securities,

the   amount of such           loss shall   be the value of such privileges immediately preceding the expiration thereof. If such securities
cannot be replaced or have no quoted market value, or                               if   such privileges have no quoted market value, their value shall be
determined by agreement or arbitration.

If the applicable coverage 0f this                  bond   is   subject t0 a Deductible    Amount and/or is not sufﬁcient in amount to indemnify the
Insured in      ﬁlll for     the loss of securities for which claim                ismade hereunder, the liability 0f the Underwriter under this bond is
limited to the         payment      for,   0r the duplication          of,   so   much of such securities as has a value equal to the amount of such
applicable coverage.

If there is a loss           0f securities under        this    bond, in excess 0f the applicable Single Loss Deductible amount, for which the
Underwriter    required t0 pay to the Insured the cost 0f replacing such securities, the Underwriter will also agree to become
                  is

surety 0n such bonds replacing securities within the Single Loss Deductible amount without premium charge on the condition
that the Insured will             indemnify the Underwriter against any loss which the Underwriter may sustain by reason 0f having
become     surety 0n such bonds.          The amount 0f indemnity under this paragraph shall not exceed the amount stated in the Table
of Limits of Liability and Deductible Amounts for the applicable Insuring Agreement.

Books of Account and Other Records

In case of loss        of,   0r   damage     to,    any books of account or other records used by the Insured                     in   its   business, the Underwriter
shallbe liable under this bond only if such books or records are actually reproduced and then for not more than the cost of the
blank books, blank pages or other materials plus the cost of labor for the actual transcription or copying of data Which shall
have been furnished by the Insured                   in order to    reproduce such books and other records.

Property other than Money, Securities 0r Records

In case 0f loss 0f, 0r            damage     t0,    any property other than money,                  securities,   books 0f account 0r other records, 0r damage
covered under Insuring Agreement (B)(2), the Underwriter shall not be liable for more than the cost 0f replacing such
property, 0r 0f items covered under Insuring Agreement (B)(2). The Underwriter may, at its election, pay the replacement
cost 0f 0r repair 0r replace such property. Disagreement between the Underwriter and the Insured as to the replacement cost
or as t0 the adequacy 0f repair or replacement shall be resolved                             by   arbitration.

Customers’ Property under Insuring Agreement (T)

In case of loss        of, or     damage    to,    customers’ property under Insuring Agreement (T)(2), the Underwriter shall not be liable for
more than        the actual cash value of the covered property at the time of loss; or            What it would cost to repair or replace the
covered property with other 0f like kind and quality; 0r the applicable Single Loss Limit of Liability stated in the Table 0f
Limits of Liability and Deductible Amounts.    If there is more than one claimant, the recovery for loss shall be prorated




                                                                                                                                               U-FlB-OOO4—A    CW (01/01)
                                                                                                                                                             Page 21   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 45 of 66 PageID #: 52


among       the claimants in the proportion that the loss sustained                     by each         shall bear to the total loss sustained      by   all   such
claimants, unless the Insured shall elect a different order of settlement.

Under Insuring Agreement   (T)(2), the Underwriter shall, if possible, settle in kind its liability thereunder on account of loss
of certiﬁcated securities unless the Insured or customer otherwise elects; but the Underwriter may pay for loss of other
property or may repair or replace the property, and may settle any claim for loss of property either with the Insured for the
account of the customer or With the customer or owner thereof.                              Any     property so paid for or replaced shall become the
property of the Underwriter.

ASSIGNMENT — SUBROGATION — RECOVERY — COOPERATION
Section      7.


(a)   In the event of payment under this bond, the Insured shall deliver, if so requested                              by the Underwriter, an assignment of
      such of the Insured's rights,          title   and   interest   and causes 0f action as      it   has against any person 0r entity to the extent of the
      loss   payment.

(b)   In the event of payment under this bond, the Underwriter shall be subrogated t0                                  all   of the Insured's rights 0f recovery
      therefor against         any person 0r    entity t0 the extent       0f such payment.

(c)   Recoveries, Whether effected by the Underwriter 0r by the Insured, shall be applied net 0f the expense 0f such recovery
      ﬁrst t0 the satisfaction of the Insured's loss which would otherwise have been paid but for the fact that it is in excess 0f
               Aggregate 0r Single Loss Limit of Liability, secondly, to the Underwriter as reimbursement of amounts paid in
      either the
                                                                                                     Amount. Recovery on
      settlement 0f the Insured's claim, and thirdly, to the Insured in satisfaction of any Deductible
      account 0f loss 0f securities as set forth in the second paragraph 0f Section 6 or recovery from reinsurance and/or
      indemnity of the Underwriter shall not be deemed a recovery as used herein.

(d)   Upon        the Underwriter's request and at reasonable times and places designated                       by the Underwriter      the Insured shall

      (1)     submit t0 examination by the Underwriter and subscribe to the same under oath, and

      (2)    produce       for the Underwriter's      examination       all   pertinent records,   and

      (3)     cooperate With the Underwriter in              all   matters pertaining t0 the loss.

(e)   The Insured          shall execute all papers         and render assistance      to secure to the Underwriter the rights             and causes of action
      provided for herein. The Insured shall do nothing after discovery of loss to prejudice such rights or causes of action.

LIMIT OF LIABILITY UNDER THIS BOND AND PRIOR INSURANCE
Section      8.


With respect        to   any   loss set forth in subsection (c) 0f Section           4 0f this bond which        is   recoverable 0r recovered in Whole 0r in
part under any other bonds or policies issued  by the Underwriter t0 the Insured 0r t0 any predecessor in interest 0f the Insured
and terminated 0r canceled 0r allowed t0 expire and in which the period for discovery has not expired at the time any such
loss thereunder is discovered, the total liability 0f the Underwriter under this bond and under such other bonds 0r policies
shall not exceed, in the aggregate, the amount carried hereunder on such loss 0r the amount available t0 the Insured under
such other bonds 0r policies, as limited by the terms and conditions thereof, for any such loss if the latter amount be the
larger.

If the coverage          of this bond supersedes in whole or in part the coverage of any other bond or policy of insurance issued by an
insurer other than the Underwriter           and terminated, canceled or allowed to expire, the Underwriter, With respect t0 any loss
sustained prior to such termination, cancellation or expiration and discovered Within the period permitted under such other
bond 0r policy           for the discovery  0f loss thereunder, shall be liable under this bond only for that part 0f such loss covered by
this bond as is          in excess   of the amount recoverable or recovered 0n account 0f such loss under such other bond 0r policy,
anything t0 the contrary in such other bond 0r policy notwithstanding.

OTHER INSURANCE OR INDEMNITY
Section 9.

Coverage afforded hereunder shall apply only as excess over any valid and collectible insurance 0r indemnity obtained by the
Insured, 0r by one other than the Insured 0n property subject t0 exclusion (p) or by a transportation company, or by




                                                                                                                                        U-FlB-OOO4—A   CW (01/01)
                                                                                                                                                   Page 22     of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 46 of 66 PageID #: 53


another entity on whose premises the loss occurred or which employed the person causing the loss or the messenger
conveying the property involved.

OWNERSHIP
Section 10.

This bond shall apply t0 loss 0f property (a) owned by the Insured; (b) held by the Insured in any capacity; 0r (c) for which
the Insuredis legally liable. This bond shall be for the sole use and beneﬁt 0f the Insured named in the Declarations.


DEDUCTIBLE AMOUNT
Section 11.

The Underwriter         shall   be liable hereunder only for the amount by which any single      loss, as   deﬁned   in Section 4, exceeds the
Single Loss Deductible amount for the Insuring Agreement or Coverage applicable t0 such loss, subject t0 the Aggregate
Limit 0f Liability and the applicable Single Loss Limit 0f Liability.

TERMINATION OR CANCELLATION
Section 12.

This bond terminates as an entirety upon occurrence 0f any 0f the following: (a) 90 days after the receipt by the Insured 0f a
written noticeﬁom the Underwriter 0f its desire t0 cancel this bond; 0r (b) immediately upon the receipt by the Underwriter
of a written notice from the Insured 0f its desire t0 cancel       this bond; 0r (c) immediately upon the taking over 0f the Insured

by a     receiver 0r other liquidator 0r    by State or Federal ofﬁcials; or (d) immediately upon the taking over 0f the Insured by
another institution; (e)        immediately upon exhaustion of the Aggregate Limit of Liability; or (t) immediately upon expiration
of the Bond Period as set forth in Item 2 of the Declarations.

This bond terminates as t0 coverage under Insuring Agreement (K) as t0 any future act 0f a customer 0f the Insured
immediately upon discovery by any ofﬁcer 0f the Insured 0f any check kiting by that customer, Whether 0r not the Insured
has sustained a       loss.


This bond terminates as t0 any employee or any partner, ofﬁcer or employee of any processor (a) as soon as any director,
titledofﬁcer or risk manager 0f any Insured not in collusion with such person learns 0f any dishonest or fraudulent act
committed by such person at any time, Whether in the employment 0f the Insured or otherwise, Whether or not of the type
covered under Insuring Agreement (A), against the Insured or any other person or entity, Without prejudice to the loss of any
property then in transit in the custody 0f such person; 0r (b) 15 days after the receipt by the Insured 0f a written notice from
the Underwriter 0f its desire t0 cancel this       bond   as t0 such person.

This bond terminates as to any servicing contractor               (a)   immediately upon discovery by any director or ofﬁcer of any
Insured of any dishonest or fraudulent act on the part of such servicing contractor unless, within 5 days after discovery of
such     act,   the Insured shall give the Underwriter written notice thereof and in such event this        bond   shall   be deemed terminated
as to such servicing contractor at the expiration of           30 days   after   such discovery of such     act; or (b) at   12:01   am. upon    the
effective date speciﬁed in a written notice served         upon the Insured or sent by mail. Such date, if the notice be           served, shall be
not less than 30 days after such service, 0r       if sent by mail, not less than 35 days after the date 0f mailing.


Termination 0f the bond as t0 any Insured terminates           liability for   any loss sustained by such Insured which       is   discovered after
the effective date 0f such termination.

Should     this                                    0r restrictively modiﬁed by the Underwriter and the Insured is a seller 0r
                   bond be canceled, reduced, nonrenewed
servicer 0f secondary market mortgages 0f the Federal National Mortgage Association, the Federal Home Loan Mortgage
Corporation 0r the Government National Mortgage Association as indicated on the application, the Underwriter will
endeavor t0 give 60 days advance notice t0 such organizations, but failure to do so shall not impair or delay the effectiveness
of any such cancelation, reduction, nonrenewal 0r restrictive modiﬁcation, nor shall the Underwriter be held liable in any
way.

Should      this   bond be canceled      0r reduced at the request 0f the Insured, the Underwriter Will endeavor t0 notify such
organizations 0f such cancellation 0r reduction Within 10 business days after receipt 0f such request, but failure t0 d0 so shall
not impair 0r delay the effectiveness of such cancellation 0r reduction, nor shall the Underwriter be held liable in any way.

RIGHTS AFTER CANCELLATION
Section 13.




                                                                                                                        U-FlB-OOO4—A    CW (01/01)
                                                                                                                                      Page 23   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 47 of 66 PageID #: 54


The Insured may,       at   any time prior    t0 the cancellation of this       bond   as an entirety, Whether      by the Insured   or the Underwriter,
give to the Underwriter notice that          it   desires an additional period of time, not t0 exceed 12 months, within            which to discover
loss sustained      by the Insured      prior t0 the effective date of such cancellation              and   shallpay an additional premium therefor.
Upon     receipt 0f such notice the Underwriter shall give               its   written consent thereto;      provided, that such additional period 0f
time shall terminate immediately

(a)    0n the effective date 0f any insurance obtained by the Insured, its successors in business or any other party, replacing in
       whole or in part the insurance provided by this bond, whether or not such other insurance provides coverage for loss
       sustained prior t0    its   effective date; or


(b)    upon any takeover 0f the Insured’s business by any                State or Federal ofﬁcial 0r agency, 0r         by any   receiver 0r liquidator,
       acting 0r appointed for this purpose,

without the necessity 0f the Underwriter giving notice 0f such termination. In the event that such additional period of time                              is

terminated, the Underwriter shall refund any unearned premium.

The    right t0 purchase such additional period for the discovery                0f loss    may not   be exercised by any State or Federal ofﬁcial or
agency, or by any receiver or liquidator, acting 0r appointed to take over the Insured’s business for the operation or for the
liquidation thereof or for any other purpose.

EMPLOYEE BENEFIT PLANS
Section 14.

A11 of the Insured’s employee beneﬁt plans that qualify under Section 412 of the Employee Retirement Income Security Act
0f 1974 (ERISA) are provided bonding protection under Insuring Agreement (A) as required under ERISA.

If this bond, in     accordance with the agreements, limitations and conditions thereof, covers loss sustained by two 0r more
employee beneﬁt plans 0r sustained by any such plan     in addition t0 loss sustained by an Insured other than such plan, it is the
obligation 0f the Insured 0r the plan administrator(s) 0f such plans under regulations published                           by the Secretary 0f Labor
implementing Section 13 0f the Welfare and Pension Plans Disclosure Act 0f 1958 t0 obtain under one 0r more bonds issued
by one or more insurers an amount 0f coverage                 for   each such plan   at least   equal t0 that which would be required if such plans
were bonded separately.

In compliance with the foregoing,payment by the Underwriter in accordance with the agreements, limitations and conditions
of the bond shall be held by the Insured, or, if more than one, by the ﬁrst-named insured, for the use and beneﬁt 0f any
employee beneﬁt plan sustaining loss so covered and t0 the extent that such payment is in excess 0f the amount of coverage
required by such regulations t0 be carried by said plan sustaining such loss, such excess shall be held for the use and beneﬁt
of any other such plan also covered in the event that such other plan discovers that it has sustained loss covered thereunder.

If   money 0r other property of two or more employee beneﬁt plans covered under the bond is commingled, recovery for loss
of such  money or other property through fraudulent 0r dishonest acts 0f employees shall be shared by such plans 0n a pro
rata basis in accordance with the          amount     for   which each such plan       is   required to carry bonding coverage in accordance with
the applicable provisions 0f said regulations.

CONFORMITY
Section 15.

Ifany limitation Within this bond is prohibited by any law controlling this bond’s construction, such                                limitation shall be
deemed to be amended so as to equal the minimum period of limitation provided by such law.
CHANGE OR MODIFICATION
Section 16.

Notice t0 any agent 0r knowledge possessed by any agent or other person acting 0n behalf 0f the Underwriter shall not effect
a waiver 0r a change in any part 0f this bond 0r stop the Underwriter from asserting any right under the terms and conditions
0f    this   bond, nor shall any terms 0r conditions be waived 0r changed except by written rider issued t0 form a part 0f this
bond.

TITLES OF PARAGRAPHS
Section 17.




                                                                                                                               U-FlB-OOO4—A   CW (01/01)
                                                                                                                                           Page 24   of   26
 Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 48 of 66 PageID #: 55


The   titles   of the various paragraphs of this bond and any riders, if attached to this bond, are inserted solely for convenience or
for reference      and are not to be deemed in any way to limit or affect the provision to Which they relate.

IN WITNESS          WHEREOF,             the Underwriter has caused this bond to be signed by its President and by   its   Secretary at
Schaumburg,       Illinois,   and   to   be countersigned 0n the Declarations by a duly authorized representative.


Attest
                     Q*'“9””ﬁ'
                              Corporate Secretary
                                                                       By
                                                                                       /%M 4
                                                                                                      President
                                                                                                                     kW




                                                                                                              U-FlB-OOO4—A   CW (01/01)
                                                                                                                           Page 25   of   26
     Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 49 of 66 PageID #: 56




Rider/Endorsement Index
                                                                                                                                              Q
                                                                                                                                            ZURICH®
   Policy/Bond No.                 Eff.   Date   of       Exp. Date of                Eff. Date of                Add’l Prem.                    Return Prem.
                                   Policy/Bond            Policy/Bond             Endorsement/Rider

   FIB 0002690 12                    1/1/201 8              1/1/2021                   1/1/201 8




PolicyholderlName of Insured: Midstate Financial Corporation


                                                                                                                                    Edition       Endorsement
                                   Form Name                                                       Form Number
                                                                                                                                      Date               No.

Disclosure Statement                                                                           U-GU—873-A CW                       6/1/2011

Notice of Disclosure For Agent            & Broker Com pensation                               U-GU—874—A CW                       6/1/2011

Important Notice     —   In   Witness Clause                                                        U-GU-31 9—F                     1/1/2009

Declarations                                                                                U-FlB-D—0005-A  CW                      1/1/2001

Table   of Limits of Liability    and Deductible Amounts—Aggregate                          U-FlB-D—OOOG-A CW                       1/1/2001

Schedule    A                                                                                U-FIB-1 026-A CW                       1/1/2001

Financial Institution Select       Bond                                                      U-FIB-0004-A CW                        1/1/2001

Knowledge       of Prior Dishonesty Rider                                                    U-FIB-1040-A CW                      11/1/2005                  1


Sanctions Exclusion Endorsement                                                              U-GU-1 191-A CW                       3/1/2015                  2

Safe Deposit Box Single          Limit Rider                                                 U-FIB-1015-B CW                        1/1/2001                 3

Debit Card Rider                                                                             U-FIB-1028-A CW                        1/1/2001                 4

Annual Aggregate Rider                                                                       U—FIB-1033-A CW                        1/1/2001                 5

Negotiable Instrument          Amended                                                       U—FIB-1 059-A CW                     10/1/2008                  6




                                                                                                                                             U-FlB-1 022-B   CW     (1   0/08)
                                                                                                                                                                 Page1 of1
                                     Includes copyrighted material of Insurance Services Office, Inc. with      its   permission.
                                Includes copyrighted material of Surety   &   Fidelity Association of   America, with   its   permission.
          Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 50 of 66 PageID #: 57


Rider #1



                                                                                                                                                9
                                                                                                                                              ZURICH®
Knowledge 0f Prior Dishonesty Rider

           Bond No.            Eff.   Date of Bond           Exp. Date of Bond           Eff.   Date   of   Rider      Add’l Prem.               Return Prem.

     FIB 0002690 12                   1/1/2018                     1/1/2021                     1/1/2018



Name        of Insured: Midstate Financial Corporation

THIS RIDER            CHANGES THE POLICY. PLEASE READ                            IT   CAREFULLY.
This rider modifies insurance provided under the:

Financial Institution Select            Bond
It   is   agreed   that:

The       following   is   added   to Section 2.      EXCLUSIONS:
          This bond does not cover

          loss resulting directly or indirectly from the dishonest or fraudulent acts of an                         employee if any Insured, or any director
          or officer of an Insured        who    is   not   in   collusion with such person, knows, or               knew at any time, of any dishonest or
          fraudulent act committed by such person at any time, whether in the                                employment of the Insured or otherwise, whether
          or not of the type covered under Insuring Agreement (A), against the Insured or any other person or entity and without
          regard to whether the knowledge was obtained before or after the commencement of this bond. Provided, however,
          that this exclusion does not apply to loss of any property already in transit in the custody of such person at the time
          such knowledge was obtained or to loss resulting                    directly   from dishonest or fraudulent acts occurring prior to the time
          such knowledge was obtained.

ALL OTHER TERMS AND CONDITIONS OF THE BOND SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                                              U-FIB-1040—A   CW   (1   1/05)
                                                                                                                                                             Page      1   ofl
                                   Includes copyrighted material of Surety and Fidelity Association of America, with      its   permission.
          Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 51 of 66 PageID #: 58


Rider #2



                                                                                                                                                         9
Sanctions Exclusion Endorsement                                                                                                                      Z U RICH
          Policy No.           Eff.    Date   of Pol.       Exp. Date of Pol.             Eff.   Date   of   End.              Add’l Prem.              Return Prem.

     FIB 0002690 12                   1/1/2018                  1/1/2021                         1/1/2018                          ----                      ----




Policyholder: Midstate Financial Corporation

THIS       ENDORSEMENT CHANGES THE                         POLICY. PLEASE                READ       IT   CAREFULLY.
This endorsement modifies insurance provided under the:

Financial Institution Select            Bond
It   is   agreed   that:

The       following exclusion     is   added      to the policy to which it is attached and supersedes any existing sanctions language                                          in

the policy, whether included             in    an Exclusion Section or otherwise:

SANCTIONS EXCLUSION
Notwithstanding any other terms under this policy, we shall not provide coverage nor will we make any payments or
provide any service or benefit to any insured, beneficiary, or third party who may have any rights under this policy to the
extent that such cover, payment, service, benefit, or any business or activity of the insured would violate any applicable
trade or economic sanctions law or regulation.

The term        policy  may be comprised of common policy terms and conditions, the declarations, notices, schedule, coverage
parts, insuring        agreement, application, enrollment form, and endorsements or riders, if any, for each coverage provided.
Policy      may    also be referred to as contract or agreement.

We may         be referred   to   as   insurer, underwriter,      we, us, and our, or as otherwise defined                             in   the policy, and shall   mean       the
company         providing the coverage.

Insured may bereferred to as policyholder, named insured, covered person, additional insured or claimant, or as
otherwise defined in the policy, and shall mean the party, person or entity having defined rights under the policy.

These       definitions    may be found         in   various parts of the policy and any applicable riders or endorsements.


ALL OTHER TERMS AND CONDITIONS OF THE POLICY SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                                                     U-GU-1191-A    CW   (03/15)
                                                                                                                                                                    Page   1   of   1

                                         Includes copyrighted material of Insurance Services Office. Inc. with           its   permission.
                                  Includes copyrighted material of Surety       &   Fidelity Association of     America, with    its   permission.
          Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 52 of 66 PageID #: 59


Rider #3



                                                                                                                                             9
Safe Deposit                    Box          Single Limit Rider                                                                          Z U RICH
          Bond No.              Eff.   Date of Bond     Exp. Date of Bond         Eff.   Date   of Rider         Add’l Prem.                 Return Prem.

     FIB 0002690 12                    1/1/2018              1/1/2021                    1/1/2018                    ----                         ----




Name        of Insured: Midstate Financial Corporation

THIS RIDER           CHANGES THE POLICY. PLEASE READ                        IT   CAREFULLY.
This rider modifies insurance provided under the:

Financial Institution Select            Bond
It   is   agreed   that:

The Table          of Limits of Liability         and Deductible Amounts         is   amended by           replacing Insuring       Agreement       (T) with the
following:

(T)       SAFE DEPOSIT BOX
          TOTAL    LIMIT   OF       FOR INSURING AGREEMENTS (T)(1) and (T)(2)
                                LIABILITY                                           $500,000

             (T)(2)   LOSS OF CUSTOMERS’ PROPERTY    includes MONEY E       excludes MONEY                                               D
ALL OTHER TERMS AND CONDITIONS OF THE BOND SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                                         U-FlB-1015—B    CW   (01/01)
                                                                                                                                                         Page   1   ofl
                                 Includes copyrighted material of Surety and Fidelity Association of America, with   its   permission.
           Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 53 of 66 PageID #: 60


Rider #4



                                                                                                                                                    9
                                                                                                                                                  ZURICH®
Debit Card Rider

           Bond No.                Eff.    Date of Bond          Exp. Date of Bond              Eff.   Date   of   Rider   Add’l Prem.               Return Prem.

     FIB 0002690 12                        1/1 /201   8                1/1 /2021                       1/1 l201    8           -—-                        -—-




Name            of Insured: Midstate Financial Corporation

THIS RIDER               CHANGES THE POLICY. PLEASE READ                                  IT   CAREFULLY.
This rider modifies insurance provided under the:

Financial Institution Select                 Bond
It   is   agreed       that:

1.        An    additional Insuring         Agreement      is   added as       follows:

                                                                                   DEBIT       CARD
          Loss resulting directly from the fraudulent use of a debit card to obtain cash or pay for products or services by gaining
          access to an electronic payment device provided that such device electronically verifies the customer’s available
          funds in the customer’s depository account at the Insured as part of the transaction.

2.        As respects the DEBIT              CARD INSURING AGREEMENT:
          (a)    Debit card  means a card issued or which purports to have been issued by or on behalf of the Insured which is
                 used at electronic payment devices to obtain cash or pay for products or services by debiting the customer’s
                 depository account at the Insured. Debit card does not mean the use of only the account number without the
                 actual physical possession of the debit card.

          (b)    Electronic payment device means an electronic device, other than a telephone or a computer through which a
                 customer may initiate an electronic funds transfer. Electronic payment devices shall include, but not be limited to,
                 point of sale terminals, automated teller machines, and cash dispensing machines.

3.        Item    (k) of    Section   2.   EXCLUSIONS           is   deleted   in its   entirety   and replaced by the     following:

          (k)    loss resulting directly or indirectly from the use or purported use of credit, debit, charge, access, convenience,
                 identification or other           cards

                 (1)   in   obtaining credit or funds, or

                 (2)   in   gaining access to automated mechanical devices which, on behalf of the Insured, disburse                                     money, accept
                                                                                    make credit card loans, or
                       deposits, cash checks, drafts or similar written instruments or

                 (3)   in   gaining access to point of sale terminals, customer—bank communication terminals, or similar electronic
                       terminals of electronic funds transfer systems,

          whether such cards were issued, or purport to have been issued, by the Insured or by anyone other than the Insured,
          except when covered under INSURING AGREEMENT (A) or the DEBIT CARD INSURING AGREEMENT;

4.        The    following exclusion          is   applicable to the     DEBIT CARD INSURING AGREEMENT:
          Loss resulting from the use of any debit card outside the United States of America, the                                         District of   Columbia, Virgin
          Islands, Puerto Rico and Canada.




                                                                                                                                                  U-FlB-1028—A   CW   (01/01)
                                                                                                                                                                 Page   1   of 2
                                      Includes copyrighted material of Surety and Fidelity Association of America, with       its   permission.
     Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 54 of 66 PageID #: 61


5.   The Single Loss Limit of Liability and Single Loss Deductible for the DEBIT CARD INSURING AGREEMENT are                                          the
     amounts shown on the Table of Limits of Liability and Deductible Amounts, or amendment thereto.

ALL OTHER TERMS AND CONDITIONS OF THE BOND SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                              U-FlB-1028—A   CW   (01/01)
                                                                                                                                             Page 2   of 2
                      Includes copyrighted material of Surety and Fidelity Association of America, with   its   permission.
           Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 55 of 66 PageID #: 62


Rider #5



                                                                                                                                                                                 Q
                                                                                                                                                                               ZURICH®
Annual Aggregate Rider

           Bond No.                        Eff.   Date of Bond                 Exp. Date of Bond            Eff.   Date   of   Rider                 Add’l Prem.                     Return Prem.

     FIB 0002690 12                               1/1 /201   8                     1/1 /2021                       1/1 l201    8                            -—-                            -—-




Name            of Insured: Midstate Financial Corporation

THIS RIDER               CHANGES THE POLICY. PLEASE READ                                              IT   CAREFULLY.
This rider modifies insurance provided under the:

Financial Institution Select                        Bond
It   is   agreed       that:

1.        Item    3.   of the Declarations                   is   deleted      in its entirety      and substituted        in lieu     thereof        is   the following:

          Item    3.   The Aggregate                Liability for        each bond year during the Bond Period                               shall   be $8,000,000

          The    following definition                is   added      to Section       1.   DEFINITIONS             of the Conditions                and    Limitations:

          Bond year means                    the period of one year following either the effective date of the                                                   Bond Period         or any anniversary
          thereof, or      if   the time between the effective date or anniversary and the termination of this bond                                                             is   less than   one   year,
          such lesser period.

          The    first   and second paragraphs                       of Section 4.         LIMIT      0F LIABILITY are                 deleted and substituted                  in lieu   thereof are the
          following:

          AGGREGATE                  LIMIT        0F LIABILITY
          The    Underwriter’s total                liability      for   all   losses discovered during each                       bond year of the Bond                 Period      shown in Item 2 of
          the Declarations shall not exceed the Aggregate Limit of                                         Liability      shown        in   Item 3 of the Declarations.                 The Aggregate
          Limit of Liability shall                be reduced by the amount                     of   any payment made under the terms                              of this bond.

          Upon exhaustion                  of the    Aggregate            Limit of Liability by        such payments,

          (a)    the Underwriter shall have no further                              liability   for loss or losses regardless of                      when discovered and whether                     or not
                 previously reported to the Underwriter, and

          (b)    the Underwriter shall have no obligation under General                                        Agreement F                 to indemnify the Insured for court costs                      and
                 attorneys’ fees incurred or to continue the defense of the Insured,                                                       and upon notice by the Underwriter                         to the
                 Insured that the Aggregate Limit of                             Liability     has been exhausted, the Insured                         shall      assume       all   responsibility for      its

                 defense        at   its   own      cost.

          Item (e) of the first paragraph of Section 12                                    TERMINATION OR CANCELLATION                                       is   deleted and substituted             in lieu

          thereof is the following"


          (e)    immediately upon exhaustion of the Aggregate Limit of                                        Liability for          the    final   bond year          of the   Bond      Period; or


ALL OTHER TERMS AND CONDITIONS OF THE BOND SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                                                                                U-FlB-1033-A     CW    (01/01)
                                                                                                                                                                                                 Page   1   of   1

                                            Includes copyrighted material of Surety and Fidelity Association of America, with                              its   permission.
           Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 56 of 66 PageID #: 63


Rider #6



                                                                                                                                                    9
                                                                                                                                                  ZURICH®
Negotiable Instrument                                           Amended Rider

           Bond No.                 Eff.   Date of Bond          Exp. Date of Bond         Eff.   Date   of   Rider        Add’l Prem.               Return Prem.

     FIB 0002690 12                        1/1/2018                  1/1/2021                     1/1/2018



Name            of Insured: Midstate Financial Corporation

THIS RIDER               CHANGES THE POLICY. PLEASE READ                             IT   CAREFULLY.
This rider modifies insurance provided under the:

Financial Institution Select                Bond
It   is   agreed       that:

Item (w) of Section            1.   DEFINITIONS           is   deleted and replaced by the following:

(w) Negotiable instrument                     means any        writing

          (1)    signed by the maker or drawer, and

          (2)    containing any unconditional promise to pay a                   sum      certain in          money and no    other promise, order, obligation or
                 power given by the maker or drawer, and

          (3)    is   payable on    demand       or at a definite time, and

          (4)    is   payable to order or bearer.

          Negotiable instrument includes a substitute check as defined                                   in   the   Check Clearing    for the 21st    Century Act, and
          shallbe treated the same as the original it replaced.

ALL OTHER TERMS AND CONDITIONS OF THE BOND SHALL APPLY AND REMAIN UNCHANGED.




                                                                                                                                                  U-FlB-1059—A   CW   (10/08)
                                                                                                                                                                 Page   1   of   1

                                     Includes copyrighted material of Surety and Fidelity Association of America, with        its   permission.
Case 1:21-cv-00430-TWP-DLP Document 1-2
                            32D02-201    Filed 02/24/21
                                      2-PL-0001 69      Page 57 of 66 PageID
                                                                         Filed:#: 64
                                                                                12/23/2020 3:55 PM
                                                                                                                                                                               Clerk
                                                             Hendricks Superior Court 2                                                                    Hendricks County, Indiana




  STATE 0F INDIANA                             )                                       1N              THE HENDRICKS                                     COURT
                                               )   ss:
  COUNTY 0F HENDRICKS                          )                                       CAUSE N0.



  MIDSTATE FINANCIAL CORPORATION and
  HENDRICKS COUNTY BANK AND TRUST
  COMPANY,

                            Plaintiffs,


                                                                                       vvvvvvvvvvvv




            v.



  FIDELITYAND DEPOSIT COMPANY
  OF MARYLAND,

                            Defendant.


                                                                   SUMMONS
       TO DEFENDANT:                             and Deposit Company 0f Maryland
                                          Fidelity
                                          4 World Trade Center, 54th Floor
                                          150 Greenwich Street
                                          New York, NY 10007

            You   are hereby notiﬁed that    you have been sued by              the person                named     as plaintiff   and   in the   Court indicated
  above.
            The nature 0f the suit against you is stated in the complaint, Which                           is   attached t0 this   Summons.       It   also states the
  relief     sought or the demand made against you by the plaintiff.
            An   answer or other appropriate response         in writing to the    complaint must be ﬁled either by you or your attorney
  Within twenty (20) days, commencing the day after you receive this Summons, (or twenty—three (23) days if this
  Summons was received by mail), or a judgment by default may be rendered against you for the relief demanded by
  the plaintiff.
            If youhave a claim for   relief against the plaintiff arisin         from the same transaction or occurrence, you must                              assert
  it   in   your written answer.



                                                                                CLERK, HENDRICKS                     COUNTY COURT

                         (The following manner of service of summons                   is             hereby designated.)


                     X        Registered or certiﬁed mail.


                               Service at place of employment, to-wit:


                               Service on individual     i   (Personal   01‘   copy)             at   above address.

                               Service on agent. (Specify)


                              Other service. (Specify)
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 58 of 66 PageID #: 65



                                                                       /s/   Nicholas B. Reuhs
                                                                       Nicholas B. Reuhs, Attorney N0. 31 18 1 -49
                                                                        Samuel B. Gardner, Attorney No. 32825-29
                                                                       ICE MILLER LLP
                                                                       One American Square
                                                                        Suite   2900
                                                                       Indianapolis,      IN 46282-0200
                                                                        (317) 236-2100


                                                                       Attorneys for Plaintiffs




                                 SHERIFF’S             RETURN ON SERVICE OF SUMMONS
          I   hereby certify that   I   have served   this   summons on      the             day 0f                   2020:

          (1)   By   delivering a copy 0f the    Summons and a copy of the              complaint t0 the defendant,




          (2)   By   leaving a copy of the    Summons and         a   copy 0f the complaint    at


  which   is   the dwelling place 0r usual place 0f abode 0f

  and by mailing a copy 0f said summons               t0 said   defendant    at the   above address.

          (3)   Other Service or Remarks:




                      SHERIFF'S     COST                                                               SHERIFF


                                                                       By:
                                                                                               DEPUTY



                                          CLERK’S CERTIFICATE OF MAILING
          I    hereby certify that 0n the         day 0f                                                  ,
                                                                                                              2020,   I   mailed a copy of this
  Summons and        a copy 0f the complaint to the defendant,                                                                                ,



  by                                        mail, requesting a return receipt, at the address furnished               by    the plaintiff.




                                                                        CLERK, HENDRICKS COUNTY COURT


  Dated                                                                      By:
                                                                                                       DEPUTY
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 59 of 66 PageID #: 66




                          RETURN ON SERVICE OF SUMMONS BY MAIL
         I hereby certify that the attached return receipt was received by   me showing that the Summons and a copy
  of the complaint mailed t0 defendant                                                was accepted by the defendant 0n
  the            day of                      ,
                                                 2020.

         I hereby certify that the attached return receipt was received by   me showing that the Summons and a copy
  of the complaint was returned not accepted 0n the               day 0f                                ,
                                                                                                            2020.

         hereby certify that the attached return receipt was received by
          I                                                                  me showing that the Summons and a copy
  of the complaint mailed t0 defendant                                                               was accepted by
                                                 on behalf of said defendant on the         day of                   ,


  2020.



                                                          CLERK, HENDRICKS COUNTY COURT


  Dated                                                      By:
                                                                                      DEPUTY




  I\15876862.1
Case 1:21-cv-00430-TWP-DLP Document 1-2
                            32D02-201    Filed 02/24/21
                                      2-PL-0001 69      Page 60 of 66 PageID
                                                                         Filed:#: 67
                                                                                12/23/2020 3:55 PM
                                                                                                                                                                                      Clerk
                                                                Hendricks Superior Court 2                                                                        Hendricks County, Indiana




  STATE 0F INDIANA                                )                                       1N                 THE HENDRICKS                                      COURT
                                                  )   ss:
  COUNTY 0F HENDRICKS                             )                                       CAUSE N0.



  MIDSTATE FINANCIAL CORPORATION and
  HENDRICKS COUNTY BANK AND TRUST
  COMPANY,

                          Plaintiffs,


                                                                                          vvvvvvvvvvvv




            v.



  FIDELITYAND DEPOSIT COMPANY
  OF MARYLAND,

                                                  Defendant.


                                                                     SUMMONS
       TO DEFENDANT:                    Fidelity       and Deposit Company 0f Maryland
                                        c/o Registered Agent,                 CSC—Lawyers Incorporating Service Company
                                        7   St.   Paul Street, Suite 820
                                        Baltimore,          MD      21202

            You   are hereby notiﬁed that     you have been sued by                the person                    named     as plaintiff   and   in the   Court indicated
  above.
            The nature 0f the suit against you is stated in the complaint, Which                                  is   attached t0 this   Summons.       It   also states the
  relief sought 0r the     demand made against you by the plaintiff.
            An answer or other appropriate
                                   response in writing to the complaint must be ﬁled either by you 0r your attorney
                        commencing the day after you receive this Summons, (0r twenty-three (23) days if this
  Within twenty (20) days,
  Summons was received by mail), 0r a judgment by default may be rendered against you for the relief demanded by
  the plaintiff.
            If youhave a claim for   relief against the plaintiff arising           from the same transaction or occurrence, you must                                 assert
  it   in   your written answer.
                                                                                                                           *
                                                                                                                                                          v
  Dated              12/28/2020                                                                                                                                        al)
                                                                                   GEE!                  ,
                                                                                                               NDRICKSC UNTY COURT




                     X      Registered or certiﬁed mail.


                            Service at place of employment, to-wit:


                            Service on individual           i   (Personal   01‘   copy)             at       above address.

                            Service on agent. (Specify)


                            Other service. (Specify)
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 61 of 66 PageID #: 68



                                                                       /s/   Nicholas B. Reuhs
                                                                       Nicholas B. Reuhs, Attorney N0. 31 18 1 -49
                                                                        Samuel B. Gardner, Attorney No. 32825-29
                                                                       ICE MILLER LLP
                                                                       One American Square
                                                                        Suite   2900
                                                                       Indianapolis,      IN 46282-0200
                                                                        (317) 236-2100


                                                                       Attorneys for Plaintiffs




                                 SHERIFF’S             RETURN ON SERVICE OF SUMMONS
          I   hereby certify that   I   have served   this   summons on      the             day 0f                   2020:

          (1)   By   delivering a copy 0f the    Summons and a copy of the              complaint t0 the defendant,




          (2)   By   leaving a copy of the    Summons and         a   copy 0f the complaint    at


  which   is   the dwelling place 0r usual place 0f abode 0f

  and by mailing a copy 0f said summons               t0 said   defendant    at the   above address.

          (3)   Other Service or Remarks:




                      SHERIFF'S     COST                                                               SHERIFF


                                                                       By:
                                                                                               DEPUTY



                                          CLERK’S CERTIFICATE OF MAILING
          I    hereby certify that 0n the         day 0f                                                  ,
                                                                                                              2020,   I   mailed a copy of this
  Summons and        a copy 0f the complaint to the defendant,                                                                                ,



  by                                        mail, requesting a return receipt, at the address furnished               by    the plaintiff.




                                                                        CLERK, HENDRICKS COUNTY COURT


  Dated                                                                      By:
                                                                                                       DEPUTY
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 62 of 66 PageID #: 69




                          RETURN ON SERVICE OF SUMMONS BY MAIL
         I hereby certify that the attached return receipt was received by   me showing that the Summons and a copy
  of the complaint mailed t0 defendant                                                was accepted by the defendant 0n
  the            day of                      ,
                                                 2020.

         I hereby certify that the attached return receipt was received by   me showing that the Summons and a copy
  of the complaint was returned not accepted 0n the               day 0f                                ,
                                                                                                            2020.

         hereby certify that the attached return receipt was received by
          I                                                                  me showing that the Summons and a copy
  of the complaint mailed t0 defendant                                                               was accepted by
                                                 on behalf of said defendant on the         day of                   ,


  2020.



                                                          CLERK, HENDRICKS COUNTY COURT


  Dated                                                      By:
                                                                                      DEPUTY




  I\15863804.1
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 63 of 66 PageID  #:2/22/2021
                                                                         Filed: 70       4:05 PM
                                                                                                               Clerk
                                                                                           Hendricks County, Indiana




  STATE OF INDIANA    )                                 IN THE HENDRICKS SUPERIOR COURT
                      ) SS:
  COUNTY OF HENDRICKS )                                 CAUSE NO. 32D02-2012-PL-000169



  MIDSTATE FINANCIAL CORPORATION and                    )
  HENDRICKS COUNTY BANK AND TRUST                       )
  COMPANY,                                              )
                                                        )
                  Plaintiffs,                           )
                                                        )
      v.                                                )
                                                        )
  FIDELITY AND DEPOSIT COMPANY                          )
  OF MARYLAND,                                          )
                                                        )
                  Defendant.                            )



                                TENDER OF PROOF OF SERVICE


           Plaintiffs Midstate Financial Corporation and Hendricks County Bank and Trust Company

  (collectively, “Hendricks County Bank”), by counsel, tender herewith proof of service (attached

  as Exhibit 1) confirming service of the following pleadings on Defendant on February 10, 2021:

           1.   Appearance of Nicholas B. Reuhs and Samuel B. Gardner on behalf of Plaintiffs;

           2.   Plaintiffs’ Complaint for Declaratory Relief and Bad Faith; and

           3.   Summons (to Fidelity and Deposit Company of Maryland).


                                                Respectfully submitted,


                                                /s/ Nicholas B. Reuhs
                                                Nicholas B. Reuhs, Attorney No. 31181-49
                                                Samuel B. Gardner, Attorney No. 32825-29
                                                ICE MILLER LLP
                                                One American Square
                                                Suite 2900
                                                Indianapolis, IN 46282-0200
                                                (317) 236-2100
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 64 of 66 PageID #: 71




                                     Nicholas.Reuhs(iDicemiller.com
                                     Samuel.Gardner@icemiller.com


                                     Attorneys for Plaintiffs
                                     Midstate Financial Corporation and Hendricks
                                     County Bank and Trust Company




  I\16011419.1
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 65 of 66 PageID #: 72




                    EXHIBIT 1
Case 1:21-cv-00430-TWP-DLP Document 1-2 Filed 02/24/21 Page 66 of 66 PageID #: 73




           SENDER: COMPLETE THIS SECTION
           I   Complete items      1.   2 and 3.
           I   Printyour name and address on the reverse
               so that we can return the card to you.
           I   Aﬁanh Hui: narrl in ﬂue hank nf the mailniene,


            Fidelity and Deposit               Company of Maryland gégegg‘ggﬁfeﬁ
            c/o Registered Agent,                  CSC-Lawyers
                       Incorporating Service               Company
                  7    St.   Paul Street, Suite 820
                  Baltimore,            MD    21202                                                              \
                                                                                                                         X
                                                                                                                                   x
                                                                                                                                       [a
                                                                                                                                             g   a   i


                                                                         ”S‘gé‘m‘?                               ND
                                                                                                                                       “         ”*1
                                                                                                                                                       c
                                                                         DAdultSIgnatureRestrlcmd      ell
                                                                                                             "W                                            u
                IIIIIIIImmmmumnmmIunuml n
                   9590 9402 5775 0003 6597 oo
                                                                         gammam
                                                                         D Co.,mnneuvew
                                                                                                                                 ﬂ
                                                                                                                                 Mercham'”
                                                                                                                                                 ET?“      ‘




                                                                                               Restricted Deﬂvary            U   Signamfe 0°nﬂl'mallon'“
           o   Arman   M. .mhar [Transfer from service label)        I   g goileqmn Delivery                                 D   Signature Conﬁrmation

                                maul]        Dunn ?ESL aagn                       jgimmoenm                                      ammoamw
                  393D                                                                                       H       '



                                                                                                                         '6bmésiic Return Rec'eibt
           PS Form 381 1.       July 201-5   PSN 7530-02-000-9053                                                                                              g
